Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 1 of 76 PageID #: 1595




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


COMPLETE GENOMICS, INC.,

                       Plaintiff,

       v.                                                  C.A. No. 19-970-MN
ILLUMINA, INC.,
                                                           JURY TRIAL DEMANDED
                       Defendant.


            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Complete Genomics, Inc., by and through its undersigned counsel, for their

Second Amended Complaint against Defendant Illumina, Inc., alleges as follows:

                                           THE PARTIES

       1.      Plaintiff Complete Genomics, Inc. (“CGI”) is a privately held research company

with its principal place of business at 2904 Orchard Way, San Jose, California 95134.

       2.      CGI is incorporated under the laws of the State of Delaware.

       3.      Defendant Illumina, Inc. (“Illumina”) is a Delaware corporation with its principal

place of business at 5200 Illumina Way, San Diego, California 92122.

                                    JURISDICTION AND VENUE

       4.      This Court has personal jurisdiction over Illumina because Illumina is

incorporated in the State of Delaware. Upon information and belief, Illumina has systematic and

continuous contacts in this judicial district, regularly transacts business within this district, and

regularly avails itself of the benefits of this district. Upon information and belief, Illumina also

sells, distributes, and supports accused products (and products for practicing accused methods) as
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 2 of 76 PageID #: 1596




well as practices the accused methods in this district and derives substantial revenues from sales

in this district.

          5.        This action arises under the patent laws of the United States of America, 35

U.S.C. § 1, et seq. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 28

U.S.C. § 1338(a) because this is a civil action arising under the patent laws of the United States.

          6.        Venue is proper in this District under 28 U.S.C. § 1400(b) because Illumina is

incorporated in the State of Delaware and therefore resides within this district.

                                           THE ’132 PATENT

          7.        On December 29, 2015, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued U.S. Patent No. 9,222,132 (hereinafter the “’132 patent”),

titled “Methods and Compositions for Efficient Base Calling in Sequencing Reactions.” The

named inventor of the ’132 patent is Radoje Drmanac. The ’132 patent is attached hereto as Ex.

A (U.S. Patent No. 9,222,132).

          8.        By assignment, CGI obtained the entire right, title, and interest to and in the ’132

patent.

                                           THE ’473 PATENT

          9.        On May 26, 2020, the USPTO duly and legally issued U.S. Patent No. 10,662,473

(hereinafter the “’473 patent”), titled “Methods and Compositions for Efficient Base Calling in

Sequencing Reactions.” The named inventor of the ’473 patent is Radoje Drmanac. The ’473

patent is attached hereto as Ex. BB (U.S. Patent No. 10,662,473).

          10.       By assignment, CGI obtained the entire right, title, and interest to and in the ’473

patent.

                               INFRINGEMENT OF THE ’132 PATENT



                                                      2
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 3 of 76 PageID #: 1597




         A. Direct Infringement of the ’132 Patent

         11.   Illumina sells DNA sequencing systems that it describes as “two-channel”

sequencing systems. See Ex. B (2-Channel SBS Technology,

https://www.illumina.com/science/technology/next-generation-sequencing/sequencing-

technology/2-channel-sbs.html).

         12.   In combination with Illumina’s “two-channel” sequencing systems, Illumina sells

“Library Preparation Kits” to prepare DNA fragments for sequencing and “Cluster Generation

and Sequencing Kits” to immobilize, amplify, and sequence the fragments.

         13.   As described below, use of Illumina’s “two-channel” sequencing systems in

combination with Illumina’s “Library Preparation Kits” and “Cluster Generation and Sequencing

Kits” in the United States by Illumina and its customers constitutes direct infringement of at least

claims 1-4 of the ’132 patent.

               1.      Illumina’s “Two-Channel” Sequencing Systems

         14.   Illumina’s “two-channel” sequencing systems include at least the NovaSeq 6000

system, the NextSeq 500/550 and 1000/2000 Series systems, and the MiniSeq system, as shown

below:




                                                 3
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 4 of 76 PageID #: 1598




See Ex. B; Ex. CC (NextSeq 1000 and 2000 Overview webpage,

https://sapac.illumina.com/systems/sequencing-platforms/nextseq-1000-

2000.html?langsel=/my/); Ex. DD (NextSeq 2000 Sequencing System Guide) at 7, 39.

              2.      Illumina’s “Library Preparation Kits”

       15.    Illumina uses and sells Library Preparation Kits that are specifically compatible

and marketed for use with one or more of its “two-channel” sequencing systems (e.g., the

NovaSeq 6000, NextSeq Series, and MiniSeq systems). See, e.g., Ex. C (Products for the

NovaSeq 6000 System, https://www.illumina.com/products/by-system/novaseq-products.html);

Ex. D (Products for the NextSeq Series, https://www.illumina.com/products/by-system/nextseq-

products.html); Ex. E (Products for the MiniSeq System, https://www.illumina.com/products/by-

system/miniseq-products.html); Ex EE (Products for NextSeq 1000/2000 Systems,

(https://sapac.illumina.com/products/by-system/nextseq-1000-2000-products.html).

       16.    According to Illumina’s website, at least the following Library Preparation Kits

are designed for sequencing genomic DNA and are compatible with the NovaSeq 6000 system:

Nextera DNA Exome, Nextera DNA Flex Library Prep Kit, Nextera Flex for Enrichment,

TruSeq DNA Exome, TruSeq DNA Nano, and TruSeq DNA PCR-Free (hereinafter “NovaSeq

DNA Prep Kits”). See Ex. F (Library Preparation Kits for NovaSeq 6000 System).

       17.    At least the following Library Preparation Kits are designed for sequencing RNA

and are compatible with the NovaSeq 6000: TruSeq RNA Exome, TruSeq Stranded Total RNA,

TruSeq Stranded Total RNA with Ribo-Zero Globin, TruSeq Stranded Total RNA with Ribo-

Zero Plant, TruSeq Stranded mRNA (hereinafter “NovaSeq RNA Prep Kits”). See Ex. F.

       18.    At least the following Library Preparation Kits are designed for sequencing

genomic DNA and are compatible with the NextSeq 500/550 and/or 1000/2000 Series systems:



                                               4
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 5 of 76 PageID #: 1599




AmpliSeq for Illumina On-Demand, AmpliSeq for Illumina Library PLUS, AmpliSeq for

Illumina Childhood Cancer Panel, AmpliSeq for Illumina Comprehensive Cancer Panel,

AmpliSeq for Illumina Comprehensive Panel v3, AmpliSeq for Illumina Custom DNA Panel,

AmpliSeq for Illumina Exome Panel, AmpliSeq for Illumina Library Prep, Indexes, and

Accessories, AmpliSeq for Illumina TCR beta-SR Panel, Nextera DNA Exome, Nextera Rapid

Capture Custom Enrichment Kit, Nextera XT DNA Library Preparation Kit, Nextera DNA Flex,

Nextera Flex for Enrichment, TruSeq Custom Amplicon Low Input Kit, TruSeq Custom

Amplicon v1.5, TruSeq DNA Exome, TruSeq DNA Nano, TruSeq DNA PCR-Free, TruSeq

Methyl Capture EPIC Library Prep Kit, TruSeq ChIP Library Preparation Kit, TruSight

Oncology 500, TruSight Oncology, TruSight Oncology UMI Reagents, TruSight Hereditary

Cancer Panel, and TruSight Tumor 170 (hereinafter “NextSeq DNA Prep Kits”). See Ex. G

(Library Preparation Kits for NextSeq 500/550 System); Ex EE (Library Preparation Kits for

NextSeq 1000/2000 Systems).

       19.    At least the following Library Preparation Kits are designed for sequencing RNA

and are compatible with the NextSeq 500/550 and 1000/2000 Series systems: AmpliSeq for

Illumina Custom RNA Panel, AmpliSeq for Illumina Comprehensive Panel v3, AmpliSeq for

Illumina Custom RNA Fusion Panel, AmpliSeq for Illumina Immune Repertoire Plus, TCR beta

Panel, AmpliSeq for Illumina Immune Response Panel, AmpliSeq for Illumina Library Prep,

Indexes, and Accessories, AmpliSeq for Illumina TCR beta-SR Panel, AmpliSeq for Illumina

Transcriptome Human Gene Expression Panel, SureCell WTA 3′ Library Prep Kit for the ddSEQ

System, TruSeq RNA Exome, TruSeq RNA Library Prep Kit v2, TruSeq Stranded Total RNA,

TruSeq Stranded Total RNA with RiboZero Globin, TruSeq Stranded Total RNA with Ribo-

Zero Plant, TruSeq Stranded mRNA, TruSeq Targeted RNA Expression Library Prep Kits,



                                              5
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 6 of 76 PageID #: 1600




TruSeq Small RNA Library Preparation Kits, TruSight RNA Fusion Panel, TruSight Oncology,

TruSight RNA Pan-Cancer , and TruSight Tumor 170 (hereinafter NextSeq RNA Prep Kits”).

See Ex. G; Ex EE (Library Preparation Kits for NextSeq 1000/2000 Systems).

       20.    At least the following Library Preparation Kits are designed for sequencing

genomic DNA and are compatible with the MiniSeq system: AmpliSeq for Illumina BRCA

Panel, AmpliSeq for Illumina Cancer Hotspot Panel v2, AmpliSeq for Illumina Childhood

Cancer Panel, AmpliSeq for Illumina Custom DNA Panel, AmpliSeq for Illumina Focus Panel,

AmpliSeq for Illumina Library Prep Indexes and Accessories, AmpliSeq for Illumina Myeloid

Panel, AmpliSeq for Illumina TCR beta-SR Panel, Nextera DNA Flex Library Prep Kit, Nextera

Flex for Enrichment, Nextera XT DNA Library Preparation Kit, TruSeq Custom Amplicon Low

Input Kit, TruSeq Custom Amplicon v1.5, TruSeq DNA Nano, and TruSeq DNA PCR-Free

(hereinafter “MiniSeq DNA Prep Kits”). Ex. H (Library Preparation Kits for MiniSeq System).

       21.    At least the following Library Preparation Kits are designed for sequencing RNA

and are compatible with the MiniSeq: AmpliSeq for Illumina Custom RNA Fusion Panel,

AmpliSeq for Illumina Custom RNA Panel, AmpliSeq for Illumina Focus Panel, AmpliSeq for

Illumina Immune Repertoire Plus, TCR beta Panel, AmpliSeq for Illumina Immune Response

Panel, AmpliSeq for Illumina Library Prep Indexes and Accessories, AmpliSeq for Illumina

Myeloid Panel, AmpliSeq for Illumina TCR beta-SR Panel, TruSeq Small RNA Library

Preparation Kits, TruSeq Targeted RNA Expression Library Prep Kits, and TruSight RNA

Fusion Panel (hereinafter “MiniSeq RNA Prep Kits”). See Ex. H.

              3.     Illumina’s Cluster Generation and Sequencing Kits

       22.    Illumina uses and sells for use “Cluster Generation and Sequencing Kits” that are

specifically compatible and marketed for use with one or more “two-channel” sequencing



                                              6
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 7 of 76 PageID #: 1601




systems (e.g., the NovaSeq 6000, NextSeq Series, and MiniSeq systems). See, e.g., Ex. I

(Reagent Kits for NovaSeq 6000 System); Ex. J (Reagent Kits for NextSeq 500/550 System);

and Ex. K (Reagent Kits for MiniSeq System); Ex EE (Reagent Kits for NextSeq 1000/2000

systems, https://sapac.illumina.com/products/by-system/nextseq-1000-2000-products.html); Ex.

FF (same, https://sapac.illumina.com/systems/sequencing-platforms/nextseq-1000-

2000/specifications.html).

       23.    According to Illumina’s website, at least the following Cluster Generation and

Sequencing Kits are specifically designed for use with the NovaSeq 6000 system: the NovaSeq

Reagent Kits (including SP Reagent Kits, S1 Reagent Kits, S2 Reagent Kits, and S4 Reagent

Kits), the NovaSeq Xp Workflow, and the PhiX Control v3 (hereinafter the “NovaSeq

Sequencing Kits”). See Ex. I.

       24.    According to Illumina’s website, at least the following Cluster Generation and

Sequencing Kits are specifically designed for use with the NextSeq 500 and/or 1000/2000 Series

systems: the NextSeq 500/550 TG Kits (including v1.2, v2, and v2.1), the NextSeq 500/500 v2.5

Kits, the PhiX control v3, NextSeq 1000/2000 P2/P3 Reagent kits (hereinafter “NextSeq Reagent

Kits”). See Ex. J; Ex EE; Ex. FF.

       25.    According to Illumina’s website, at least the following Cluster Generation and

Sequencing Kits are specifically designed for use with the MiniSeq system: the MiniSeq

Reagent Kit and the PhiX Control v3 (hereinafter “MiniSeq Reagent Kits”). See Ex. K.

              4.      Infringement Analysis for Claims 1-4 of the ’132 Patent

       26.    Illumina’s and its customers’ prior and continued use in the United States of

Illumina’s “two channel” sequencing systems (i.e., the NovaSeq 6000, NextSeq Series, and

MiniSeq systems) in combination with Illumina’s “Library Preparation Kits” and “Cluster



                                               7
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 8 of 76 PageID #: 1602




Generation and Sequencing Kits” constitutes direct infringement pursuant to 35 U.S.C. § 271(a),

literally or under the doctrine of equivalents, of at least claims 1-4 of the ’132 Patent.

       27.     By way of example only, direct infringement of claims 1-4 by Illumina and its

customers’ use of the NovaSeq 6000 in combination with Illumina’s “TruSeqTM DNA PCR-

Free” or “TruSeqTM DNA Nano” library preparation kits and the NovaSeq 6000 Reagent Kits is

detailed in Paragraphs 33 to 87 below.

       28.     Illumina’s “TruSeqTM DNA PCR-Free” and “TruSeqTM DNA Nano” kits are also

marketed by Illumina for use with the NextSeq Series and MiniSeq systems, and function in the

same or similar manner as described below when used with these systems.

       29.     Moreover, the following infringement analysis of the use of the NovaSeq 6000

system with the “TruSeq™ DNA PCR-Free” or “TruSeqTM DNA Nano” and the NovaSeq

Sequencing Kits is also representative of the use of the NovaSeq 6000 system, the NextSeq

Series systems, and the MiniSeq system, in conjunction with all of their respective “Library

Preparation Kits” and “Cluster Generation and Sequencing Kits,” as described below in

paragraphs 30 to 32.

       30.     Use of the NovaSeq Sequencing Kits by Illumina, or its customers, when used in

their normal and intended manner in conjunction with the NovaSeq 6000 system and the

NovaSeq DNA Prep Kits constitutes infringement of at least claims 1-4 of the ’132 patent. Use

of the NovaSeq Sequencing Kits by Illumina, or its customers, when used in their normal and

intended manner in conjunction with the NovaSeq 6000 system and the NovaSeq RNA Prep Kits

constitutes infringement of at least claims 1-2 of the ’132 patent.

       31.     Use of the NextSeq Reagent Kits by Illumina, or its customers, when used in their

normal and intended manner in conjunction with the NextSeq Series systems and the NextSeq



                                                  8
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 9 of 76 PageID #: 1603




DNA Prep Kits constitutes infringement of at least claims 1-4 of the ’132 patent. Use of the

NextSeq Reagent Kits by Illumina, or its customers, when used in their normal and intended

manner in conjunction with the NextSeq Series system and the NextSeq RNA Prep Kits

constitutes infringement of at least claims 1-2 of the ’132 patent.

       32.     Use of the MiniSeq Reagent Kits by Illumina or its customers, when used in their

normal and intended manner in conjunction with the MiniSeq system and the MiniSeq DNA

Prep Kits constitutes infringement of at least claims 1-4 of the ’132 patent. Use of the MiniSeq

Reagent Kits by Illumina, or its customers, when used in their normal and intended manner in

conjunction with the MiniSeq system and the MiniSeq RNA Prep Kits constitutes infringement

of at least claims 1-2 of the ’132 patent.

                       a.      Infringement of Claim 1 of the ’132 Patent

       33.     Claim 1 of the ’132 patent recites:

                A method for determining identities of nucleotides at detection positions
        of a plurality of different nucleic acid templates by performing sequencing-by-
        extension reactions, the method comprising:
                (a)     providing an array comprising single-stranded nucleic acid
                templates disposed at positions on a surface;
(b)     for each of a plurality of said single-stranded nucleic acid templates, determining the
identity of nucleotides at detection positions in the nucleic acid template in multiple cycles of a
sequencing-by-extension reaction, comprising:
                        i)       binding a complementary nucleotide to a nucleotide at a
                        detection position,
ii)     detecting, at the position on the surface occupied by the nucleic acid template, the
presence or absence of fluorescent signal(s) associated with the complementary nucleotide;
wherein
                                 1)      detecting a first fluorescent signal and not a second
                                 fluorescent signal at the position identifies the
                                 complementary nucleotide as a nucleotide selected from A,
                                 T, G and C;
2)      detecting the second fluorescent signal and not the first fluorescent signal at the position
identifies the complementary nucleotide as a nucleotide selected from A, T, G and C that is
different from the nucleotide selected in (1);




                                                  9
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 10 of 76 PageID #: 1604




3)       detecting both the first fluorescent signal and the second fluorescent signal at the position
identifies the complementary nucleotide as a nucleotide selected from A, T, G and C that is
different from nucleotides selected in (1) and (2); and
4)       detecting neither the first fluorescent signal nor the second fluorescent signal at the
position identifies the complementary nucleotide as a nucleotide selected from A, T, G and C
that is different from the nucleotides selected in (1), (2) and (3);
                        iii)     deducing the identity of the nucleotide at the detection
                        position in the nucleic acid template based on the identity of the
                        complementary nucleotide.

                              i.      “A method for determining identities of nucleotides at
                                      detection positions of a plurality of different nucleic acid
                                      templates by performing sequencing-by-extension
                                      reactions, the method comprising:”
       34.     “Sequencing-by-extension” is also known in the art as “sequencing-by-synthesis”

or “SBS.” See Ex. A at 26:44-45.

       35.     According to Illumina’s website, “[a]ll Illumina sequencing systems use our

proven sequencing by synthesis (SBS) technology.” Ex. B at 1. The NovaSeqTM 6000

Sequencing System brochure confirms that the NovaSeq 6000 relies on SBS:

               The NovaSeq 6000 System represents the most powerful, simple,
               scalable, and reliable high-throughput Illumina sequencing
               platform to date, producing outstanding data quality. The
               instrument relies on proven Illumina sequencing by synthesis
               (SBS) chemistry. This proprietary reversible terminator–based
               method enables the massively parallel sequencing of billions of
               DNA fragments, detecting single bases as they are incorporated
               into growing DNA strands.

Ex. L (NovaSeqTM 6000 Sequencing System Brochure,

https://www.illumina.com/content/dam/illumina-

marketing/documents/products/datasheets/novaseq-6000-system-specification-sheet-770-2016-

025.pdf) at 2. The NovaSeq 6000 is designed to sequence nucleotides using sequencing-by-

synthesis, during which nucleotides are detected one-by-one after each nucleotide is incorporated

into a growing nucleic acid strand. This process occurs on a plurality of growing nucleic acid

strands, each of which is bound to a nucleic acid template. The NovaSeq 6000 performs SBS


                                                 10
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 11 of 76 PageID #: 1605




when used in conjunction with Illumina’s Library Preparation Kits and Sequencing Kits (for

example, the “TruSeq™ DNA PCR-Free” and the “TruSeq™ DNA Nano” library preparation

kits and the “NovaSeq 6000 Reagent Kits”). Therefore, use of the NovaSeq 6000 determines the

identities of nucleotides at detection positions of a plurality of different nucleic acid templates.

                              ii.     “(a) providing an array comprising single-stranded
                                      nucleic acid templates disposed at positions on a surface”
       36.     Use of the NovaSeq 6000 system requires a flow cell (i.e., the SP, S1, S2, and S4

flow cells that are part of the NovaSeq Sequencing Kits) that comprises a surface upon which

single-stranded nucleic acid templates are disposed at positions on the surface.

       37.     Illumina’s NovaSeq System Guide describes the arrays formed on the NovaSeq

flow cells:

               The NovaSeq 6000 flow cell is a patterned flow cell encased in a
               cartridge. The flow cell is a glass-based substrate containing
               billions of nanowells in an ordered arrangement, which increases
               the number of output reads and sequencing data. Clusters are
               generated in the nanowells from which sequencing is then
               performed.

Ex. M (NovaSeq 6000 Sequencing System Guide,

http://jp.support.illumina.com/content/dam/illumina-

support/documents/documentation/system_documentation/novaseq/novaseq-6000-system-guide-

1000000019358-09.pdf) at 12 (emphasis added). A flow cell that has been prepared using

Illumina sample preparation and sequencing kits comprises single stranded nucleic acid

templates disposed on a surface. The single-stranded nucleic acid templates are replicated in

“clusters,” which are localized areas in which multiple copies of the same nucleic acid template

are fixed to the surface of the flow cell. See Ex. N (Introduction to Next Generation Sequencing

Technology,

https://www.illumina.com/documents/products/illumina_sequencing_introduction.pdf) (defining

                                                 11
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 12 of 76 PageID #: 1606




“clusters” as “[a] clonal grouping of template DNA bound to the surface of a flow cell”) at 14.

       38.     The NovaSeq System Explorer Video, available on Illumina’s website, depicts a

cluster located inside a nanowell, in which many identical single-stranded nucleic acid molecules

are bound to the surface of the nanowell:




Ex. O (Excerpts of NovaSeq System Explorer Video,

https://www.illumina.com/systems/sequencing-platforms/novaseq/system-explorer.html); see

also Ex. P (NovaSeq VR| Experience a Leap Forward in Technology Video,

https://www.illumina.com/company/video-hub/68oY5APcfJM.html) at 1:54-1:58.

       39.     The NovaSeq System Explorer video also depicts the process by which the

clusters are generated. Ex. O; see also Ex. P at 1:30-2:00.

       40.     After the single-stranded DNA derived from the sample anneals to the surface-

bound oligonucleotide, a polymerase generates the surface-bound template strand. Ex. O; see

also Ex. P at 1:35-1:40. The sample strand is then dissociated from the template and washed

away. Id.

       41.     Next, a bridge amplification PCR step generates a second surface-bound strand

that is the reverse-complement of the original template strand. Ex. O; see also Ex. P at 1:40-

1:55. This bridge amplification process is repeated over several cycles, thereby generating two


                                                12
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 13 of 76 PageID #: 1607




sets of surface-bound single-stranded DNA molecules (one forward set and one reverse-

complement set). Id. Finally, one of the sets is cleaved and washed away, leaving only the other

set of surface-bound single-stranded DNA (e.g., the forward set), as depicted in the image above.

       42.     Thus, use of the NovaSeq 6000 for SBS involves providing an array comprising

single-stranded nucleic acid templates disposed on a surface.

                             iii.    “(b) for each of a plurality of said single-stranded nucleic
                                     acid templates, determining the identity of nucleotides at
                                     detection positions in the nucleic acid template in
                                     multiple cycles of a sequencing-by-extension reaction,
                                     comprising:”
       43.     Illumina has described how the NovaSeq 6000 “relies on proven Illumina

sequencing by synthesis (SBS) chemistry” and sequences “billions of DNA fragments [by]

detecting single bases as they are incorporated into growing DNA strands.” Ex. L at 2.

       44.     Illumina’s NovaSeq System Explorer Video depicts multiple cycles of SBS

reactions being used to determine the identity of nucleotides on a plurality of single-stranded

nucleotide templates:




                                                13
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 14 of 76 PageID #: 1608




Ex. O; see also Ex. P at 2:05-2:08.

       45.     Thus, the NovaSeq 6000 System sequences a plurality of single-stranded nucleic

acid templates by determining the identity of nucleotides at each detection position during

multiple cycles of an SBS reaction.

                             iv.      “i) binding a complementary nucleotide to a nucleotide
                                      at a detection position,”
       46.     Each SBS reaction cycle on the NovaSeq 6000 comprises a step of binding a

complementary nucleotide to a nucleotide at a detection position.

       47.     Illumina’s NovaSeq System Explorer Video depicts the SBS reaction cycle, and

shows a labeled Thymine (T) bound to its complementary Adenine (A) nucleotide at a detection

position:




                                               14
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 15 of 76 PageID #: 1609




Ex. O (annotated with arrow); see also Ex. P at 2:00-2:05.

       48.     The NovaSeq 6000 Sequencing System brochure describes the NovaSeq’s

sequencing method as “detecting single bases as they are incorporated into growing DNA

strands.” Ex. L at 2.

       49.     The NovaSeq 6000 detects incorporation of single bases by detecting the presence

or absence of fluorescent signal(s) that are associated with the identity of the complementary

nucleotide that was incorporated. Ex. M at 68 (“Intensities for each cluster are extracted from

the red and green images and compared against each other, which results in four distinct

populations. Each population corresponds to a base.”).

       50.     For example, the NovaSeq System Explorer video depicts excitation of a green

fluorescent label attached to Thymine molecules:




                                               15
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 16 of 76 PageID #: 1610




Ex. O (annotated with arrow); see also Ex. P at 2:00-2:05. In the above example, the Thymine

binds preferentially to the Adenine, such that the signal(s) detected by the NovaSeq 6000 result

in identification of the Thymine that was incorporated and its complementary Adenine

nucleotide.

                             v.     “ii) detecting, at the position on the surface occupied by
                                    the nucleic acid template, the presence or absence of
                                    fluorescent signal(s) associated with the complementary
                                    nucleotide; wherein . . .”
       51.     Illumina’s website indicates that the NovaSeq 6000 utilizes a method known as

“two-channel sequencing.” Ex. B. On information and belief, during “two-channel sequencing,”

the identity of each nucleotide is deduced from two signals. Id. (“The 2-channel SBS method

requires only 2 images per cycle, instead of 4[.]”). On information and belief, the NovaSeq 6000

detects two wavelength ranges, one for green light and one for red light. On information and

belief, light within these two ranges of wavelength are the two signals detected by the NovaSeq

6000. The “NovaSeq 6000 Sequencing System Guide” explains in detail how the NovaSeq 6000

deduces the identity of nucleotides using two signals:

               Base calling determines a base (A, C, G, or T) for every cluster of
               a given tile at a specific cycle. The NovaSeq 6000 Sequencing
               System uses two-channel sequencing, which requires only two
               images to encode the data for four DNA bases, one from the red
               channel and one from the green channel. A no call is identified

                                               16
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 17 of 76 PageID #: 1611




               as N. No calls occur when a cluster does not pass filter,
               registration fails, or a cluster is shifted off the image. Intensities
               for each cluster are extracted from the red and green images and
               compared against each other, which results in four distinct
               populations. Each population corresponds to a base. The base
               calling process determines which population each cluster belongs
               to.

Ex. M at 68 (emphasis added). The NovaSeq System Guide further explains that “[t]he NovaSeq

6000 uses one camera with bidirectional scanning technology to quickly image the flow cell in

two color channels simultaneously.” Id. at 1 (emphasis added).

       52.     The NovaSeq System detects two fluorescent signals (red and green) to determine

the identity of the complementary nucleotides during sequencing.

       53.     Table 22 of the NovaSeq 6000 Sequencing System Guide depicts how the

NovaSeq 6000 determines nucleotide identity based on the two signals detected by the

instrument:




Id. at 68 (Table 22).

                             vi.     “1) detecting a first fluorescent signal and not a second
                                     fluorescent signal at the position identifies the
                                     complementary nucleotide as a nucleotide selected from
                                     A, T, G and C;”
       54.     As shown in Table 22 of the NovaSeq 6000 Sequencing System Guide, when the

NovaSeq 6000 detects the red signal but not the green signal (i.e., the “Red Channel” is “1 (on)”

but the “Green Channel” is “0 (off)”), the base will be identified as “C” for Cytosine.

                             vii.    “2) detecting the second fluorescent signal and not the
                                     first fluorescent signal at the position identifies the
                                     complementary nucleotide as a nucleotide selected from

                                                17
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 18 of 76 PageID #: 1612




                                      A, T, G and C that is different from the nucleotide
                                      selected in (1);”
       55.     As shown in Table 22 of the NovaSeq 6000 Sequencing System Guide, when the

NovaSeq 6000 detects the green signal but not the red signal (i.e., the “Green Channel” is “1

(on)” but the “Red Channel” is “0 (off)”), the base will be identified as “T” for Thymine.

                              viii.   “3) detecting both the first fluorescent signal and the
                                      second fluorescent signal at the position identifies the
                                      complementary nucleotide as a nucleotide selected from
                                      A, T, G and C that is different from nucleotides selected
                                      in (1) and (2); and”
       56.     As shown in Table 22 of the NovaSeq 6000 Sequencing System Guide, when the

NovaSeq 6000 detects both the red signal and the green signals (i.e., both the “Red Channel” and

“Green Channel” are “1 (on)”), the base will be identified as “A” for Adenine.

                              ix.     “4) detecting neither the first fluorescent signal nor the
                                      second fluorescent signal at the position identifies the
                                      complementary nucleotide as a nucleotide selected from
                                      A, T, G and C that is different from the nucleotides
                                      selected in (1), (2) and (3);”
       57.     As shown in Table 22 of the NovaSeq 6000 Sequencing System Guide, when the

NovaSeq 6000 detects neither a red nor green signal (i.e., both the “Green Channel” and the

“Green Channel” are “0 (off)”), the base will be identified as “G” for Guanine.

                              x.      “iii) deducing the identity of the nucleotide at the
                                      detection position in the nucleic acid template based on
                                      the identity of the complementary nucleotide.”
       58.      Illumina’s “two-channel” sequencing systems, such as the NovaSeq 6000, deduce

the identity of the nucleotide at the detection position of the template strand based on the signal

detected from excitation of the fluorophore bound to the complementary molecule.

       59.     By way of background, in the genome, DNA is a double-stranded molecule made

of up to four different nucleotides: Adenine (A), Thymine (T), Cytosine (C), and Guanine (G).

The nucleotides naturally bind in the following sets of complementary nucleotides: A to T and C


                                                 18
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 19 of 76 PageID #: 1613




to G. This complementarity is integral to the proper functioning of Illumina’s sequencers, which

rely on the tendency for nucleotides to bind specifically and selectively with their complement.

See Ex. N at 4 (“As all four reversible terminator-bound dNTPs are present during each

sequencing cycle, natural competition minimizes incorporation bias and greatly reduces raw

error rates[.]”).

        60.     Because the nucleotides necessarily bind in complementary pairs, the

determination of the identity of the incorporated nucleotide also results in the deduction of the

complementary nucleotide in the template strand.

        61.     On information and belief, Illumina’s “two-channel” sequencing systems, such as

the NovaSeq 6000, also explicitly deduce the identity of the nucleotides at the detection positions

based on the identity of the incorporated nucleotides in order to align the sequences.

        62.     This is necessary because approximately half of the sequenced single-stranded

templates will have been derived from the forward strand of the original double-stranded DNA

sample, and the other half will have been derived from the reverse strand. Sequences from

templates derived from one of these strands (e.g., the reverse strand) will not align to the

reference genome. Thus, in order to align the sequencing data, the reverse-complement of the

incorporated strand’s sequence must be deduced so that both orientations are considered during

alignment with the sequences of the other templates or to a reference genome.

        63.     For example, as depicted in Illumina’s TruSeq DNA Nano brochure, the sample

preparation process appends an adapter to both strands of the sample DNA:




                                                 19
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 20 of 76 PageID #: 1614




Ex. Q (TruSeqTM DNA Nano, https://www.illumina.com/content/dam/illumina-

marketing/documents/products/datasheets/datasheet_truseq_nano_dna_sample_prep_kit.pdf) at

2. Therefore, approximately half of the surface-bound template fragments will be derived from

the forward strand of the sample DNA and the other half of the surface-bound template

fragments will be derived from the reverse strand.

       64.    On information and belief, the user aligns the sequence fragments to a single-

stranded reference genome through applications made available by Illumina, during the normal

and intended use of the NovaSeq 6000. This process is depicted in the following excerpt from

Illumina’s “Introduction to Next Generation Sequencing” brochure:




                                               20
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 21 of 76 PageID #: 1615




Ex. N at 5. During sequencing, only half of the sequences generated (e.g., those derived from

forward strand fragments) will align directly to the single-stranded reference genome; the

remaining sequences (e.g., those derived from reverse strand fragments) will necessarily be in

the reverse-complement orientation. Therefore, roughly 50% of the sequences generated during

the operation of the NovaSeq 6000 necessarily have to be converted to their reverse-complement

before they can be aligned to this reference genome. During this process, the system deduces the

identity of the nucleotides in the template strand from which the sequence was derived.

          65.   Furthermore, when the NovaSeq 6000 is used for paired-end sequencing, such use

necessarily involves performing this step, regardless of the orientation of the original sample

strand.

          66.   The Illumina Indexed Sequencing Guide depicts the protocol run by the NovaSeq

6000 when running a single-index paired-end read. As demonstrated in the Figure below, this


                                                21
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 22 of 76 PageID #: 1616




process entails two “Reads” in which an unknown target sequence and its reverse-complement

are sequenced using sequencing by synthesis.




Ex. R (Indexed Sequencing Guide, https://www.illumina.com/content/dam/illumina-

marketing/documents/products/illumina_sequencing_introduction.pdf) at 3. The Indexed

Sequencing Guide states that this “single-indexed sequencing workflow applies to all Illumina

sequencing platforms.” Id. As shown above, the “the original template strand” (i.e., the “DNA

insert” used for Read 1 will be “used to regenerate the complementary strand,” which is then

used for Read 2.

       67.    Thus, to utilize the sequencing data from both reads (e.g., to compare them both



                                               22
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 23 of 76 PageID #: 1617




to a reference sequence), the reverse-complement of one of the reads must be deduced, as recited

in Claim 1.

       68.     The Figure below, obtained from Illumina’s website, depicts the alignment of

paired-end reads to the same reference genome.




Ex. S (Paired-End Sequencing, https://www.illumina.com/science/technology/next-generation-

sequencing/paired-end-vs-single-read-sequencing.html). As described above, the sequences of at

least one of “Read 1” and “Read 2” were taken from a complementary template strand. This is

depicted in the figure above, which shows Read 1 and Read 2 oriented in an antiparallel

directions. See id. When both reads are aligned to the same reference sequence, as shown in the

Figure above, at least one of these sequences must be converted to the reverse-complement,

thereby deducing the identity of the nucleotides on the template sequence.

       69.     A similar process is performed during dual-index sequencing, which also

necessarily performs this step of deducing the identity of a nucleotide in the template strand.

Dual-index sequencing on the NovaSeq 6000 follows what Illumina describes as “Workflow A.”

Ex. R at 4 (“Dual-index sequencing on a paired-end flow cell follows one of two workflows,

depending on the system: Workflow A is performed on the NovaSeqTM 6000[.]”). Like the

single-index read, “Workflow A” requires two reads, one of which utilizes the “original template

strand” and the other utilizes the “complementary strand.” Id. at 5. Thus, during a dual-index


                                                23
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 24 of 76 PageID #: 1618




read on a NovaSeq 6000, the reverse-complement of one of the sequences must be deduced, as

recited in Claim 1.

       70.     On information and belief, most researchers currently use the paired-end

approach. See Ex. N at 5.

       71.     As noted above, NovaSeq users align the sequences to the reference genome

using applications provided by Illumina, such as those offered on Illumina’s BioSpace

Sequencing Hub. According to Illumina’s website, “BaseSpace Sequence Hub is a direct

extension of your Illumina instruments. Encrypted data flow from the instrument into

BaseSpace Sequence Hub, enabling you to manage and analyze your data easily with a curated

set of analysis apps.” Ex. T (BaseSpace Sequence Hub, https://www.illumina.com/products/by-

type/informatics-products/basespace-sequence-hub.html). As described in the “NovaSeqTM 6000

Sequencing System” brochure, “[d]ata from the NovaSeq 6000 System can be streamed into

BaseSpace Sequence Hub, a user-friendly genomics cloud computing platform optimized for

processing large data volumes.” Ex. L at 3.

       72.     Many of the applications available on the BaseSpace Sequencing Hub are

specifically designed for aligning sequences to reference genomes. For example, the Burrows-

Wheeler Aligner application (marketed as the “BWA Aligner”) “aligns samples (consisting of

FASTQ files) using the BWA-MEM aligner to a reference genome[.]” Ex. U (BWA Aligner,

https://www.illumina.com/products/by-type/informatics-products/basespace-sequence-

hub/apps/bwa-aligner.html). In addition, BaseSpace Sequencing Hub offers many other

applications that perform sequence alignment, such as, for example, the BWA Enrichment,

Enrichment, Whole Genome Sequencing, TruSeq® Amplicon, TruSight Tumor 15, Amplicon

DS, and Novoalign Generic DNA Pipeline applications. See, e.g., Ex. V (BaseSpace Quick



                                               24
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 25 of 76 PageID #: 1619




Guide, https://www.illumina.com/content/dam/illumina-

marketing/documents/applications/basespace/basespace-handout-sequence-hub-apps-quick-

guide-web.pdf).

       73.    Moreover, Illumina makes and sells the “BaseSpace Onsite Sequence Hub,”

which is “a local version of BaseSpace Sequence Hub that offers a secure data storage and

computing solution that does not require an internet connection.” Ex. W (BaseSpace Onsite,

https://www.illumina.com/content/dam/illumina-

marketing/documents/products/datasheets/datasheet-basespace-onsite.pdf) at 1. The BaseSpace

Onsite Hub allows users to perform analysis, including alignment of sequences to a reference

genome, on a local private system. See id. The BaseSpace Onsite Hub is designed to be

compatible with at least the MiniSeq and NextSeq Series systems. Id.

       74.    In addition, use of Illumina’s “two-channel” sequencing systems, such as the

NovaSeq 6000, also facilitates users’ output of the base calling data in a FASTQ format in the

form of the “reverse-complement,” i.e., by deducing and exporting the identity of the nucleotides

of the template strand based on the detection of the nucleotide on the complementary molecule.

See, e.g., Ex. X (Local Run Manager, Generate FASTQ Analysis Module, Workflow Guide,

https://support.illumina.com/content/dam/illumina-

support/documents/documentation/software_documentation/local-run-manager/local-run-

manager-generate-fastq-workflow-guide-100000003344-02.pdf) at 4.

       75.    Thus, for at least the preceding reasons, the identity of the complementary

nucleotide is deduced based on the identity of the labeled nucleotides during the normal and

intended use of the NovaSeq 6000.

                      b.     Infringement of Claim 2 of the ’132 Patent



                                               25
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 26 of 76 PageID #: 1620




       76.    Claim 2 of the ’132 Patent recites “The method of claim 1 wherein the nucleic

acid templates comprise adaptors.”

       77.    The NovaSeqTM 6000 Sequencing System brochure states that “[t]he NovaSeq

6000 System is compatible with various Illumina library preparation kits, supporting a wide

range of methods, from expression profiling to WGS and beyond.” Ex. L at 2.

       78.    Table 2 of the NovaSeq 6000 brochure identifies Illumina sample preparation kits

that are available for common sequencing methods:




Ex. L at 3.

       79.    By way of example only, Table 2 of the NovaSeq 6000 Brochure suggests using

Illumina’s “TruSeq DNA PCR-Free” and “Nextera DNA Flex” sample preparation kits for

“whole-genome sequencing.” The Brochure further states that for these sample preparation kits,


                                              26
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 27 of 76 PageID #: 1621




“An Illumina Qualified Method is available.” Ex. L at 3. The use of these and all other sample

preparation kits in combination with the NovaSeq 6000 appends adaptors to sample DNA and

therefore results in cluster generation of nucleic acid templates comprising adapters. See also

supra, Paragraph 63.

       80.     The “Illumina Sequencing Technology” video states that “[t]here are a number of

different ways to prepare samples. All preparation methods add adaptors to the ends of the

DNA fragments.” Ex. Y (Excerpts of Illumina Sequencing by Synthesis Video,

https://www.illumina.com/company/video-hub/fCd6B5HRaZ8.html) at 0:22-:034. Thus, the use

of Illumina sample preparation kits (such as the TruSeq DNA PCR-Free and Nextera DNA Flex

sample preparation kits) results in nucleic acid templates that comprise adaptors.

                       c.     Infringement of Claim 3 of the ’132 Patent

       81.     Claim 3 of the ’132 Patent recites: “The method of claim 2 wherein the nucleic

acid templates are formed from a plurality of genomic fragments.”

       82.     Illumina provides “optimized kits” for certain sequencing methods on the

NovaSeq, including whole genome sequencing (“WGS”), as shown below:




                                                27
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 28 of 76 PageID #: 1622




Ex. Z (Illumina Methods Guide, https://genlabperu.com/wp-content/uploads/2018/08/methods-

guide-770-2014-018-.pdf) at 119 (annotated).

       83.    By way of example only, when the optimized kits listed above are used to prepare

a sample for whole genome sequencing on the NovaSeq system, the nucleic acid templates will

be “formed from a plurality of genomic fragments,” as recited in Claim 3.

                      d.     Infringement of Claim 4 of the ’132 Patent

       84.    Claim 4 of the ’132 Patent recites “The method of claim 3 wherein the genomic

fragments are human genomic DNA.”

       85.    Illumina provides qualified methods for human whole genome sequencing on its

two-channel sequencing systems, such as the NovaSeq 6000 system.

       86.    For example, Illumina’s “application note,” titled “Human Whole-Genome

Sequencing with the NovaSeq 6000 Sequencing System,” states that “the NovaSeq 6000 System


                                               28
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 29 of 76 PageID #: 1623




delivers the highest daily throughput and exceptional data quality for human whole-genome

sequencing.” Ex. AA at 1 (Human WGS with the NovaSeq 6000,

https://www.illumina.com/content/dam/illumina-

marketing/documents/products/appnotes/novaseq-wgs-app-note-770-2017-015.pdf) (emphasis

added). The application note specifically advertises the advantages of WGS using the NovaSeq

6000, stating that “human WGS can now be completed easily in a more cost-effective manner.”

Id. at 2.

          87.   For example, when the NovaSeq 6000 system is used for sequencing of human

DNA (such as, for example, human WGS), the nucleic acid templates that are sequenced are

formed from a plurality of fragments of human genomic DNA, as recited in Claim 4 of the ’132

Patent.

          B. Indirect Infringement of the Claims 1-4 of the ’132 Patent

          88.   Illumina has and continues to induce infringement by their customers pursuant to

35 U.S.C. § 271(b). Illumina’s customers directly infringe at least claims 1-4 the ’132 patent

when they use Illumina’s two-channel sequencing systems, in combination with the

recommended Illumina’s sample preparation and sequencing kits. Illumina actively induces

infringement by its customers by selling the NovaSeq 6000, its sample preparation kits and

sequencing kits for use in a manner that infringes at least claims 1-4 of the ’132 patent,

instructing its customers to use these products together in an infringing manner and providing

qualification of the infringing methods, and by providing marketing materials, user guides,

technical literature, and bioinformatics software applications to support its customers’ infringing

use.

          89.   On information and belief, Illumina has had knowledge of the ’132 patent since at



                                                29
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 30 of 76 PageID #: 1624




least December 29, 2015 (the issue date of the ’132 patent) or shortly thereafter. U.S. Published

Patent Application No. 2014/037821 A1, which eventually issued as the ’132 patent, was

repeatedly cited during prosecution of Illumina’s patent application No. 13/624,200. In

particular, the ’821 published application was cited on November 4, 2015—less than two months

before the issuance of the ’132 Patent—and was substantively discussed by Illumina in

subsequent responses to rejections by the Patent Office. At the very least, service of this

complaint provides Illumina with notice the ’132 patent.

       90.     On information and belief, Illumina acted with knowledge that the induced acts

constitute infringement or willful blindness with regards to its customers’ underlying

infringement of the ’132 patent.

       91.     On information and belief, Defendants have and continue to contribute to

infringement by their customers pursuant to 35 U.S.C. § 271(c). Illumina contributes to its

customers’ direct infringement by offering to sell, selling within the United States, or importing

into the United States “two-channel” sequencing systems, sample preparation kits, and

sequencing kits that are specially designed and optimized for use in practicing claims 1-4 of the

’132 patent. Illumina sells these products with the specific intent that their customers use them

in a manner that infringes at least claims 1-4 of the ’132 patent, and provides qualified methods

and instructions directing their customers to perform infringing methods.

       92.     On information and belief, at least some of these systems and related kits, such as

the sample preparation kits designed for whole genome sequencing on the NovaSeq 6000

system, do not have a substantial non-infringing use with respect to claims 1-4. Illumina sells

these reagent kits to be exclusively compatible with one sequencer series (e.g., NovaSeq 6000,

NextSeq 500/550 Series, and MiniSeq). These highly specialized products are not staple articles



                                                30
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 31 of 76 PageID #: 1625




of commerce; they are specifically designed to be used in a manner that infringes the ’132 patent.

On information and belief, Illumina acted with knowledge that the induced acts constitute

infringement or willful blindness with regards to its customers’ infringement of the ’132 patent.

        93.    On information and belief, Illumina’s infringement of the ’132 patent has been

willful and deliberate since learning of the issuance of the ’132 patent.

              COUNT I – INFRINGEMENT OF U.S. PATENT NO. 9,222,132

        94.    CGI hereby re-alleges and incorporates by reference the allegations contained in

paragraphs 1 through 93 as if fully set forth herein.

        95.    Illumina and its customers have directly infringed and continue to directly

infringe at least claims 1-4 of the ’132 patent pursuant to 35 U.S.C. § 271(a), literally or under

the doctrine of equivalents, by using “two-channel” sequencing systems (such as the NovaSeq

6000) in combination with sample preparation kits, and sequencing kits within the United States.

Specifically, Illumina has used the accused methods in the United States in connection with

research, development, installation, testing, and qualification activities. Illumina’s customers

have used the accused methods in the United States in connection with at least DNA sequencing

activities.

        96.    On information and belief, Illumina has had knowledge of the ’132 patent since at

least December 29, 2015 (the issue date of the ’132 patent) or shortly thereafter.

        97.    U.S. Published Patent Application No. 2014/037821 A1, which eventually issued

as the ’132 patent, was repeatedly cited during prosecution of Illumina’s patent application No.

13/624,200. In particular, the ’821 published application was cited on November 4, 2015—less

than two months before the issuance of the ’132 Patent—and was substantively discussed by

Illumina in subsequent responses to rejections by the Patent Office.



                                                 31
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 32 of 76 PageID #: 1626




       98.     On information and belief, with knowledge of the ’132 patent, Illumina has and

will continue to actively induce others to infringe at least claims 1-4 of the ’132 patent in

violation of 35 U.S.C. §271(b) by, at least, causing, instructing, urging, encouraging, and/or

aiding others to directly infringe at least claims 1-4 of the ’132 patent by using Illumina’s “two-

channel” sequencing systems, sample preparation kits, and sequencing kits to perform the

claimed methods, as detailed in Paragraphs 1 to 93, above.

       99.     On information and belief, Illumina acted with knowledge that the induced acts

constitute infringement or willful blindness with regards to its customers’ underlying

infringement of the ’132 patent.

       100.    Illumina is liable for contributory infringement of the ’132 patent pursuant to 35

U.S.C. § 271(c). Specifically, Illumina has contributed to the infringement by its customers of

the ’132 patent by selling and offering to sell within the United States “two-channel” sequencing

systems, sample preparation kits, and sequencing kits for practicing the claimed invention of the

’132 patent, including at least the NovaSeq 6000, the NextSeq, and the MiniSeq Systems, as well

as their compatible sample preparation kits and sequencing kits, as described in paragraphs 1 to

93, above. The aforementioned products, which are designed, supplied and supported by

Illumina, constitute a material part of the claimed invention of the ’132 patent and they are not a

staple article or commodity of commerce suitable for substantial noninfringing use.

       101.    On information and belief, Illumina’s infringement of the ’132 patent has been

willful and deliberate since learning of the issuance of the ’132 patent.

       102.    Illumina’s infringement of the ’132 patent has injured CGI in its business and

property rights. CGI is entitled to recovery of monetary damages for such injuries pursuant to 35

U.S.C. § 284 in an amount to be determined at trial.



                                                 32
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 33 of 76 PageID #: 1627




         103.   Illumina’s infringement of the ’132 patent has caused irreparable harm to CGI and

will continue to cause such harm unless and until their infringing activities are enjoined by this

Court.

                           INFRINGEMENT OF THE ’473 PATENT

         A. Direct Infringement of the ’473 Patent

         104.   CGI hereby re-alleges and incorporates by reference the allegations contained in

paragraphs 1 through 93 as if fully set forth herein.

                1.     Infringement Analysis for Claims 1-3 and 5 of the ’473 Patent

         105.   Illumina’s and its customers’ prior and continued use in the United States of

Illumina’s “two channel” sequencing systems (e.g., the NovaSeq 6000, NextSeq Series, and

MiniSeq systems) in combination with Illumina’s “Library Preparation Kits” and “Cluster

Generation and Sequencing Kits” constitutes direct infringement pursuant to 35 U.S.C. § 271(a),

literally or under the doctrine of equivalents, of at least claims 1-3 and 5 of the ’473 patent.

         106.   By way of example only, direct infringement of at least claims 1-3 and 5 of the

’473 patent by Illumina and its customers through use of the NovaSeq 6000 in combination with

Illumina’s “TruSeqTM DNA PCR-Free” or “TruSeqTM DNA Nano” library preparation kits and

the NovaSeq 6000 Reagent Kits is detailed below.

         107.   Illumina’s “TruSeqTM DNA PCR-Free” and “TruSeqTM DNA Nano” kits are also

marketed by Illumina for use with the NextSeq Series and MiniSeq systems, and function in the

same manner as described below when used with these systems.

         108.   Moreover, the following infringement analysis of the use of the NovaSeq 6000

system with the “TruSeq™ DNA PCR-Free” or “TruSeqTM DNA Nano” and the NovaSeq

Sequencing Kits is also representative of the use of the NovaSeq 6000 system, the NextSeq



                                                 33
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 34 of 76 PageID #: 1628




Series systems, and the MiniSeq system, in conjunction with all of their respective “Library

Preparation Kits” and “Cluster Generation and Sequencing Kits,” as described below.

       109.    Use of the NovaSeq Sequencing Kits by Illumina, or its customers, when used in

their normal and intended manner in conjunction with the NovaSeq 6000 system and the

NovaSeq DNA Prep Kits constitutes infringement of at least claims 1-3 and 5 of the ’473 patent.

       110.    Use of the NextSeq Reagent Kits by Illumina, or its customers, when used in their

normal and intended manner in conjunction with the NextSeq Series systems and the NextSeq

DNA Prep Kits constitutes infringement of at least claims 1-3 and 5 of the ’473 patent.

       111.    Use of the MiniSeq Reagent Kits by Illumina, or its customers, when used in their

normal and intended manner in conjunction with the MiniSeq system and the MiniSeq DNA

Prep Kits constitutes infringement of at least claims 1-3 and 5 of the ’473 patent.

                       a.     Infringement of Claim 1 of the ’473 Patent

       112.    Claim 1 of the ’473 patent recites:

       1.      A sequencing method for determining nucleotide sequences from a plurality of
       different polynucleotide templates, said different polynucleotide templates having
       different polynucleotide template sequences, comprising:

               (a)     providing a nucleic acid array comprising the plurality of different
               polynucleotide templates disposed at a plurality of spatially discrete sites on a
               surface, wherein each of the plurality of spatially discrete sites comprise a
               plurality of copies of one polynucleotide template of the plurality of different
               polynucleotide templates;

               (b)      annealing oligonucleotide primers to primer binding sites of the plurality
               of different polynucleotide templates disposed at the plurality of spatially discrete
               sites, thereby producing annealed oligonucleotide primers at each of the plurality
               of spatially discrete sites;

               (c)     after step (b),
                       (1)      extending the annealed oligonucleotide primers at each of the
                       individual spatially discrete sites by a sequencing-by-extension reaction in
                       which each of the plurality of spatially discrete sites on the nucleic acid
                       array are contacted with a pool of nucleotides and said pool of nucleotides
                       comprises

                                                34
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 35 of 76 PageID #: 1629




                         (i)      a first nucleotide comprising a first fluorescent dye that
                         emits light detectable at a first wavelength,
                         (ii)     a second nucleotide comprising a second fluorescent dye
                         that emits light detectable at a second wavelength,
                         (iii) a third nucleotide, wherein the third nucleotide comprises a
                         first type of the third nucleotide that comprises a fluorescent dye
                         that emits light detectable at the first wavelength and a second type
                         of the third nucleotide that comprises a fluorescent dye that emits
                         light detectable at the second wavelength,
                                  wherein the first nucleotide and the first type of the third
                                  nucleotide have different fluorescent intensities at the first
                                  wavelength when the first fluorescent dye of the first
                                  nucleotide and the fluorescent dye of the first type of the
                                  third nucleotide are excited, and the second nucleotide and
                                  the second type of the third nucleotide have different
                                  fluorescent intensities at the second wavelength when the
                                  second fluorescent dye of the second nucleotide and the
                                  fluorescent dye of the second type of the third nucleotide
                                  are excited, and
                         (iv)     a fourth nucleotide that does not comprise a fluorescent
                         dye;
                                  wherein the first nucleotide, second nucleotide, third
                                  nucleotide and fourth nucleotide are different from each
                                  other and comprise different nucleotide bases selected from
                                  adenosine, guanine, thymidine and cytosine,
                                  wherein the first wavelength and the second wavelength are
                                  different and wherein said extending the annealed
                                  oligonucleotide primers at each of the plurality of spatially
                                  discrete sites comprises incorporating one of the first
                                  nucleotide, the second nucleotide, the third nucleotide, or
                                  the fourth nucleotide to the annealed oligonucleotide
                                  primers, thereby producing extended primers at each of the
                                  plurality of spatially discrete sites, and then
                 (2)     illuminating each of the plurality of the spatially discrete sites on
                 the nucleic acid array;
                 (3)     measuring the intensity of a fluorescence signal at the first
                 wavelength and the intensity of a fluorescence signal at the second
                 wavelength at each of the plurality of spatially discrete sites to determine
                 which of the first nucleotide, the second nucleotide the third nucleotide
                 and the fourth nucleotide is incorporated into the extended primers at each
                 of the plurality of spatially discrete sites wherein,
                         (i)      detecting a fluorescent signal at the first wavelength and
                         not detecting a fluorescent signal at the second wavelength at a
                         first portion of the plurality of spatially discrete sites indicates that
                         the first nucleotide is incorporated into the extended primers at the
                         first portion of the plurality of spatially discrete sites;


                                           35
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 36 of 76 PageID #: 1630




                               (ii)    detecting a fluorescent signal at the second wavelength and
                               not detecting a fluorescent signal at the first wavelength at a
                               second portion of the plurality of spatially discrete sites indicates
                               that the second nucleotide is incorporated into the extended
                               primers at the second portion of the plurality of spatially discrete
                               sites;
                               (iii) detecting a fluorescent signal at the first wavelength and
                               detecting a fluorescent signal at the second wavelength at a third
                               portion of the plurality of spatially discrete sites indicate that the
                               third nucleotide is incorporated into the extended primers at the
                               third portion of the plurality of spatially discrete sites, and
                               (iv)    not detecting a fluorescent signal at either the first
                               wavelength or the second wavelength at fourth portion of the
                               plurality of spatially discrete sites indicates that the fourth
                               nucleotide is incorporated into the extended primers at the fourth
                               portion of the plurality of spatially discrete sites;
              (d)     after step (c), carrying out multiple cycles of the sequencing-by-extension
              reaction, wherein each cycle of the multiple cycles of the sequencing-by-
              extension reaction is performed by contacting the plurality of spatially discrete
              sites on the nucleic acid array with the pool of nucleotides, thereby determining
              the nucleotide sequences from the plurality of different polynucleotide templates.


                            i.      1. Preamble: “A sequencing method for determining
                                    nucleotide sequences from a plurality of different
                                    polynucleotide templates, said different polynucleotide
                                    templates having different polynucleotide template
                                    sequences, comprising:”
       113.   According to Illumina’s website, “[a]ll Illumina sequencing systems use our

proven sequencing by synthesis (SBS) technology.” Ex. B at 1; see also Ex. GG (“Illumina

Sequencing by Synthesis” video, https://youtu.be/fCd6B5HRaZ8).

       114.   The NovaSeqTM 6000 Sequencing System brochure confirms that the NovaSeq

6000 relies on SBS to enable the massively parallel sequencing of billions of DNA fragments:

              The NovaSeq 6000 System represents the most powerful, simple,
              scalable, and reliable high-throughput Illumina sequencing
              platform to date, producing outstanding data quality. The
              instrument relies on proven Illumina sequencing by synthesis
              (SBS) chemistry. This proprietary reversible terminator–based
              method enables the massively parallel sequencing of billions of
              DNA fragments, detecting single bases as they are incorporated
              into growing DNA strands.


                                                36
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 37 of 76 PageID #: 1631




Ex. L (NovaSeqTM 6000 Sequencing System Brochure,

https://www.illumina.com/content/dam/illumina-

marketing/documents/products/datasheets/novaseq-6000-system-specification-sheet-770-2016-

025.pdf) at 2. The NovaSeq 6000 is designed to sequence nucleotides using sequencing-by-

synthesis, during which nucleotides are detected one-by-one after each nucleotide is incorporated

into a growing nucleic acid strand. This process occurs on a plurality of growing nucleic acid

strands, each of which is bound to a nucleic acid template. The NovaSeq 6000 performs SBS

when used in conjunction with Illumina’s Library Preparation Kits and Sequencing Kits (for

example, the “TruSeq™ DNA PCR-Free” and the “TruSeq™ DNA Nano” library preparation

kits and the “NovaSeq 6000 Reagent Kits”).

       115.    Thus, use of the NovaSeq 6000 determines nucleotide sequences from a plurality

of different polynucleotide templates. said different polynucleotide templates having different

polynucleotide template sequences.

                              ii.     “(a) providing a nucleic acid array comprising the
                                      plurality of different polynucleotide templates disposed
                                      at a plurality of spatially discrete sites on a surface,
                                      wherein each of the plurality of spatially discrete sites
                                      comprise a plurality of copies of one polynucleotide
                                      template of the plurality of different polynucleotide
                                      templates;”
       116.    Use of the NovaSeq 6000 system requires a flow cell (e.g., the SP, S1, S2, and S4

flow cells that are part of the NovaSeq Sequencing Kits) that comprises a nucleic acid array

comprising the plurality of different polynucleotide templates disposed at a plurality of spatially

discrete sites on a surface, wherein each of the plurality of spatially discrete sites comprise a

plurality of copies of one polynucleotide template of the plurality of different polynucleotide

templates.



                                                 37
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 38 of 76 PageID #: 1632




       117.    For example, Illumina’s NovaSeq System Guide describes the arrays formed on

the NovaSeq flow cells:

               The NovaSeq 6000 flow cell is a patterned flow cell encased in a
               cartridge. The flow cell is a glass-based substrate containing
               billions of nanowells in an ordered arrangement, which increases
               the number of output reads and sequencing data. Clusters are
               generated in the nanowells from which sequencing is then
               performed.

Ex. M (NovaSeq 6000 Sequencing System Guide) at 12 (emphasis added). A flow cell that has

been prepared using Illumina sample preparation and sequencing kits comprises a plurality of

different polynucleotide templates disposed at a plurality of spatially discrete sites on a surface.

The plurality of different polynucleotide templates are replicated in “clusters,” containing

multiple copies of the same nucleic acid template, at spatially discrete sites on the flow cell. See

Ex. N (Introduction to Next Generation Sequencing Technology,

https://www.illumina.com/documents/products/illumina_sequencing_introduction.pdf) at 14

(defining “clusters” as “[a] clonal grouping of template DNA bound to the surface of a flow cell .

. . . Each cluster on the flow cell produces a single sequencing read.”).

       118.    The NovaSeq System Explorer Video, available on Illumina’s website, depicts a

cluster located inside a nanowell, in which many identical single-stranded nucleic acid molecules

are bound to the surface of the nanowell:




                                                 38
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 39 of 76 PageID #: 1633




Ex. O (Excerpts of NovaSeq System Explorer Video,

https://www.illumina.com/systems/sequencing-platforms/novaseq/system-explorer.html); see

also Ex. P (NovaSeq VR| Experience a Leap Forward in Technology Video,

https://www.illumina.com/company/video-hub/68oY5APcfJM.html) at 1:54-1:58.

       119.     The NovaSeq System Explorer video also depicts the process by which the

clusters are generated. Ex. O; see also Ex. P at 1:30-2:00. This process is likewise depicted by

the Illumina Sequencing by Synthesis YouTube video. Ex. GG (https://youtu.be/fCd6B5HRaZ8)

at 1:55-2:00.

       120.     After the single-stranded DNA derived from the sample anneals to the surface-

bound oligonucleotide, a polymerase generates the surface-bound template strand. Ex. O; see

also Ex. P at 1:35-1:40. The sample strand is then dissociated from the template and washed

away. Id.

       121.     Next, a bridge amplification PCR step generates a second surface-bound strand

that is the reverse-complement of the original template strand. Ex. O; see also Ex. P at 1:40-

1:55. This bridge amplification process is repeated over several cycles, thereby generating two

sets of surface-bound single-stranded DNA molecules (one forward set and one reverse-



                                               39
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 40 of 76 PageID #: 1634




complement set). Id. Finally, one of the sets is cleaved and washed away, leaving only the other

set of surface-bound single-stranded DNA (e.g., the forward set), as depicted in the image above.

        122.    Thus, use of the NovaSeq 6000 for SBS comprises providing a nucleic acid array

comprising the plurality of different polynucleotide templates disposed at a plurality of spatially

discrete sites on a surface, wherein each of the plurality of spatially discrete sites comprise a

plurality of copies of one polynucleotide template of the plurality of different polynucleotide

templates.

                                iii.     “(b) annealing oligonucleotide primers to primer binding
                                         sites of the plurality of different polynucleotide templates
                                         disposed at the plurality of spatially discrete sites,
                                         thereby producing annealed oligonucleotide primers at
                                         each of the plurality of spatially discrete sites;”
        123.    Illumina’s SBS technology involves annealing oligonucleotide primers to primer

binding sites of the plurality of different polynucleotide templates disposed at the plurality of

spatially discrete sites, thereby producing annealed oligonucleotide primers at each of the

plurality of spatially discrete sites.

        124.    For example, Illumina’s NovaSeq System Explorer Video depicts an

oligonucleotide primer annealing to primer binding sites on the forward set of the different

polynucleotide templates disposed at the plurality of spatially discrete sites:




                                                   40
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 41 of 76 PageID #: 1635




Ex. O (Excerpts of NovaSeq System Explorer Video,

https://www.illumina.com/systems/sequencing-platforms/novaseq/system-explorer.html); see

also Ex. P (NovaSeq VR| Experience a Leap Forward in Technology Video,

https://www.illumina.com/company/video-hub/68oY5APcfJM.html) at 2:00-2:04.

        125.    The Illumina Sequencing by Synthesis YouTube video similarly depicts this

primer annealing step as part of the sequencing process. Ex. GG

(https://youtu.be/fCd6B5HRaZ8) at 2:10-2:20.

        126.    Thus, use of the NovaSeq 6000 comprises annealing oligonucleotide primers to

primer binding sites of the plurality of different polynucleotide templates disposed at the

plurality of spatially discrete sites, thereby producing annealed oligonucleotide primers at each

of the plurality of spatially discrete sites.

                                iv.     “(c) after step (b), (1) extending the annealed
                                        oligonucleotide primers at each of the individual
                                        spatially discrete sites by a sequencing-by-extension
                                        reaction in which each of the plurality of spatially
                                        discrete sites on the nucleic acid array are contacted with
                                        a pool of nucleotides and said pool of nucleotides
                                        comprises”
        127.    As mentioned above, “sequencing-by-extension” is also known in the art as


                                                  41
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 42 of 76 PageID #: 1636




“sequencing-by-synthesis” or “SBS.” See Ex. BB (’473 Patent) at 35:24-25.

        128.    According to Illumina’s website, “[a]ll Illumina sequencing systems use our

proven sequencing by synthesis (SBS) technology.” Ex. B at 1. The NovaSeqTM 6000

Sequencing System brochure confirms that the NovaSeq 6000 relies on SBS:

                The NovaSeq 6000 System represents the most powerful, simple,
                scalable, and reliable high-throughput Illumina sequencing
                platform to date, producing outstanding data quality. The
                instrument relies on proven Illumina sequencing by synthesis
                (SBS) chemistry. This proprietary reversible terminator–based
                method enables the massively parallel sequencing of billions of
                DNA fragments, detecting single bases as they are incorporated
                into growing DNA strands.

Ex. L (NovaSeqTM 6000 Sequencing System Brochure,

https://www.illumina.com/content/dam/illumina-

marketing/documents/products/datasheets/novaseq-6000-system-specification-sheet-770-2016-

025.pdf) at 2. The NovaSeq 6000 is designed to sequence nucleotides using sequencing-by-

synthesis, during which nucleotides are detected one-by-one after each nucleotide is incorporated

into a growing nucleic acid strand. This process occurs on a plurality of growing oligonucleotide

primers, each of which is annealed to the plurality of oligonucleotide templates that are bound at

each of the individual spatially discrete sites.

        129.    Illumina has described how the NovaSeq 6000 “relies on proven Illumina

sequencing by synthesis (SBS) chemistry” and sequences “billions of DNA fragments [by]

detecting single bases as they are incorporated into growing DNA strands.” Ex. L at 2.

        130.    As shown in the NovaSeq System Explorer Video, each of the plurality of

spatially discrete sites on the nucleic acid array are contacted with a pool of nucleotides:




                                                   42
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 43 of 76 PageID #: 1637




Ex. O (Excerpts of NovaSeq System Explorer Video,

https://www.illumina.com/systems/sequencing-platforms/novaseq/system-explorer.html); see

also Ex. P (NovaSeq VR| Experience a Leap Forward in Technology Video,

https://www.illumina.com/company/video-hub/68oY5APcfJM.html) at 2:00-2:10; Ex. N at 4

(“As all four reversible terminator-bound dNTPs are present during each sequencing cycle,

natural competition minimizes incorporation bias and greatly reduces raw error rates[.]”).

       131.    Illumina’s NovaSeq System Explorer Video depicts multiple cycles of SBS

reactions being used to determine the identity of nucleotides on a plurality of single-stranded

nucleotide templates:




                                                43
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 44 of 76 PageID #: 1638




Ex. O; see also Ex. P at 2:05-2:08.

       132.    This same iterative process is depicted in the Illumina Sequencing by Synthesis

YouTube video. Ex. GG (https://youtu.be/fCd6B5HRaZ8) at 2:15-2:26 (“With each cycle,

fluorescently tagged nucleotides compete for addition to the growing chain”), 2:26-56.

       133.    Thus, use of the NovaSeq 6000 comprises extending the annealed oligonucleotide

primers at each of the individual spatially discrete sites by a sequencing-by-extension reaction in

which each of the plurality of spatially discrete sites on the nucleic acid array are contacted with

a pool of nucleotides.

                              v.      “(c)(1)(i) a first nucleotide comprising a first fluorescent
                                      dye that emits light detectable at a first wavelength,”
       134.    Illumina’s NovaSeq 6000 uses “two-channel sequencing.” Ex. B. According to

Illumina, its “two-channel sequencing” or “two-channel SBS” “simplifies nucleotide detection

by using two fluorescent dyes and two images to determine all four base calls . . . . Images are


                                                 44
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 45 of 76 PageID #: 1639




taken using red and green filter bands.” Ex. HH (Illumina Technical Note,

https://www.illumina.com/content/dam/illumina-

marketing/documents/products/techspotlights/cmos-tech-note-770-2013-054.pdf) at 2.

       135.    A simplified overview of the two-channel chemistry is shown below:




Id.; see also Ex. II (Illumina webpage on 2-Channel SBS Technology, at

https://sapac.illumina.com/science/technology/next-generation-sequencing/sequencing-

technology/2-channel-sbs.html?langsel=/my/).

       136.    In Illumina’s “two-channel SBS,” including the NovaSeq 6000, “cytosines are

labeled with a red fluorophore” as depicted, and emit light detectable in the red channel (e.g.,

between approximately 620 to 700 nm). Ex. HH (Illumina Technical Note,

https://www.illumina.com/content/dam/illumina-

marketing/documents/products/techspotlights/cmos-tech-note-770-2013-054.pdf) at 2; see also

Ex. II (Illumina webpage on 2-Channel SBS Technology,

https://sapac.illumina.com/science/technology/next-generation-sequencing/sequencing-

technology/2-channel-sbs.html?langsel=/my/).

       137.    Thus, use of the NovaSeq 6000 comprises a first nucleotide comprising a first

fluorescent dye that emits light detectable at a first wavelength.

                                                 45
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 46 of 76 PageID #: 1640




                             vi.    “(c)(1)(ii) a second nucleotide comprising a second
                                    fluorescent dye that emits light detectable at a second
                                    wavelength,”
       138.    In Illumina’s “two-channel SBS,” including the NovaSeq 6000, “[t]hymines are

labeled with a green fluorophore,” and emit light detectable in the green channel (e.g., between

approximately 500 to 560 nm). Ex. HH (Illumina Technical Note,

https://www.illumina.com/content/dam/illumina-

marketing/documents/products/techspotlights/cmos-tech-note-770-2013-054.pdf) at 2. This is

shown below in connection with the thymine (T):




Id.

       139.    Thus, use of the NovaSeq 6000 comprises a second nucleotide comprising a

second fluorescent dye that emits light detectable at a second wavelength.

                             vii.   “1(c)(iii) a third nucleotide, wherein the third nucleotide
                                    comprises a first type of the third nucleotide that
                                    comprises a fluorescent dye that emits light detectable at
                                    the first wavelength and a second type of the third
                                    nucleotide that comprises a fluorescent dye that emits
                                    light detectable at the second wavelength,
       140.    In Illumina’s “two-channel SBS,” including the NovaSeq 6000, “adenines are

labeled with both red and green fluorophores,” and emit light detectable in the red and green

channels. Ex. HH (Illumina Technical Note, https://www.illumina.com/content/dam/illumina-

marketing/documents/products/techspotlights/cmos-tech-note-770-2013-054.pdf) at 2.

                                               46
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 47 of 76 PageID #: 1641




       141.    Because the NovaSeq 6000 uses adenines that are bound to a fluorescent dye that

emits light detectable in the wavelength range that is considered a red color (a first type of the

third nucleotide), as well as adenines that are bound to a fluorescent dye that emits light

detectable in the wavelength range that is considered a green color (a second type of the third

nucleotide) it meets the requirement that the third nucleotide (adenine) is comprised of

fluorescent dyes that emit light detectable at first and second wavelengths, e.g those wavelengths

that are correspond to the red (e.g. a first wavelength) and green (a second wavelength).

       142.    For example, the NovaSeq 6000 Sequencing System Guide includes a plot

depicting the colors that are detected for each of the four nucleotides.




Ex. JJ (NovaSeq 6000 Sequencing System Guide,

https://sapac.support.illumina.com/content/dam/illumina-

support/documents/documentation/system_documentation/novaseq/novaseq-6000-system-guide-


                                                 47
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 48 of 76 PageID #: 1642




1000000019358-12.pdf) at 61.

       143.    The plot and table 15 show that adenine is detected in both the red and the green

channel detectors which indicates that adenine is labeled with dyes that emit at different

wavelengths, e.g. red and green.

       144.    Thus, upon information and belief, use of the NovaSeq 6000 comprises a third

nucleotide, wherein the third nucleotide comprises a first type of the third nucleotide that

comprises a fluorescent dye that emits light detectable at the first wavelength and a second type

of the third nucleotide that comprises a fluorescent dye that emits light detectable at the second

wavelength.

                              viii.   “(c)(1)(iii)wherein the first nucleotide and the first type
                                      of the third nucleotide have different fluorescent
                                      intensities at the first wavelength when the first
                                      fluorescent dye of the first nucleotide and the fluorescent
                                      dye of the first type of the third nucleotide are excited,
                                      and the second nucleotide and the second type of the
                                      third nucleotide have different fluorescent intensities at
                                      the second wavelength when the second fluorescent dye
                                      of the second nucleotide and the fluorescent dye of the
                                      second type of the third nucleotide are excited, and”
       145.    On information and belief, the color plot above also demonstrates that the first

nucleotide and the first type of third nucleotide have different intensities at the first wavelength

when they are excited and that the second nucleotide and the second type of the third nucleotide

have different fluorescent intensities at the second wavelength when they are excited. The plot

shows “A”, (a third nucleotide) which is detected in both the red and the green channels having a

red intensity (a third nucleotide of a first type) approximately equal to the intensity of “C” (a

first nucleotide) in the red channel. On information and belief, the third nucleotide of the first

type has a greater intensity than the first nucleotide because there are not as many of the third

nucleotides of the first type that have a fluorescent dye that emits at the first wavelength as there

are first nucleotides that have a fluorescent dye that emits at the first wavelength yet the

                                                 48
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 49 of 76 PageID #: 1643




intensities appear to be approximately equal. That would occur when the intensity of the third

nucleotide of the first type has an intensity that is greater than the first nucleotide.

        146.    On information and belief, the same is true for the second nucleotide and the third

nucleotide of the second type. There are not as many third nucleotides of the second type that

have a fluorescent dye that emits at a second wavelength as there are second nucleotides that

have a fluorescent dye that emits at the scond wavelength, yet the intensities appear to be

approximately equal. That would occur when the intensity of the third nucleotide of the second

type has an intensity that is greater than the second nucleotide.

        147.    Illumina’s patent filings disclose data and descriptions consistent with the above

discussion of using different red and green fluorescent dyes. See, e.g., Ex. KK (U.S. Patent No.

9,453,258) at Fig. 4A, 4B, 22:28-23:64. In particular, Fig. 4A shows the use of two dye sets one

set that emits in the green wavelength range and the other that emits in the red wavelength range.

Id.

        148.    Fig. 4B then shows for those dye sets, the same type of plot as shown above with

the same type of result. On information and belief, the similarity of the result indicates that the

NovaSeq 6000 is also using dye sets as generally described in the ‘258 patent and illustrated, for

example, in Figs. 4A and 4B. This is further evidenced by Fig. 3 in the ‘258 patent. In that

example, two dyes, rather than two dye sets are used. ‘258 Col. 8:48-53. The same type of cloud

plot for the Fig. 3 situation shows the third nucleotide in the ‘258 example (“T”) having

approximately half the intensity in the red and green channels as the first and second nucleotides

(A     and      C).          See     also     Ex.        MM     (NovaSeq:        System    Overview,

https://support.illumina.com/content/dam/illumina-support/courses/novaseq-system-

overview/story_html5.html?iframe) at “4.2 Two-Channel SBS” and “4.2 Two-Channel SBS Learn



                                                    49
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 50 of 76 PageID #: 1644




More” (“A emits 50% green and 50% red intensities, C emits 100% red intensity, G is dark and

does not emit any intensity, and T emits 100% green intensity.”); Ex. NN (NextSeq: System

Overview,     https://support.illumina.com/content/dam/illumina-support/courses/nextseq-system-

overview/story_html5.html) at “4.2 Two-Channel SBS” and “4.2 Two-Channel SBS Learn More”

(same); Ex. OO (MiniSeq: System Overview: Narration Transcript) (same); Ex. PP (NextSeq 500

System Overview) (same); Ex. QQ (NextSeq System Overview) (same); see also Ex. LL (Illumina

Technology                          Spotlight,                   https://www.well.ox.ac.uk/ogc/wp-

content/uploads/2017/09/techspotlight_two-channel_sbs.pdf) at 1(“New v2 chemistry for the

NextSeq Series Systems is optimized to improve the data quality of 2-channel SBS even further.

The v2 reagents enhance signal intensities, clearly separating the clusters for more accurate base

calling (Figure 2)”).

       149.    Thus, upon information and belief, use of the NovaSeq 6000 comprises a third

nucleotide, wherein the first nucleotide and the first type of the third nucleotide have different

fluorescent intensities at the first wavelength when the first fluorescent dye of the first nucleotide

and the fluorescent dye of the first type of the third nucleotide are excited, and the second

nucleotide and the second type of the third nucleotide have different fluorescent intensities at the

second wavelength when the second fluorescent dye of the second nucleotide and the fluorescent

dye of the second type of the third nucleotide are excited.

                              ix.       “(c)(1)(iv) a fourth nucleotide that does not comprise a
                                        fluorescent dye;”
       150.    In Illumina’s “two-channel SBS,” including the NovaSeq 6000, “[g]uanines are

permanently dark” Ex. HH (Illumina Technical Note,

https://www.illumina.com/content/dam/illumina-

marketing/documents/products/techspotlights/cmos-tech-note-770-2013-054.pdf) at 2. In other


                                                  50
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 51 of 76 PageID #: 1645




words, the guanine is not bound to any fluorophores. Ex. II (Illumina webpage on 2-Channel

SBS Technology, https://sapac.illumina.com/science/technology/next-generation-

sequencing/sequencing-technology/2-channel-sbs.html?langsel=/my/) (“unlabeled clusters are

identified as G bases”).

        151.    Thus, use of the NovaSeq 6000 comprises a fourth nucleotide that does not

comprise a fluorescent dye.

                               x.    “wherein the first nucleotide, second nucleotide, third
                                     nucleotide and fourth nucleotide are different from each
                                     other and comprise different nucleotide bases selected
                                     from adenosine, guanine, thymidine and cytosine,”
        152.    In Illumina’s “two-channel SBS,” including the NovaSeq 6000, the four

nucleotides are different from each other, and comprise different nucleotide bases selected from

adenosine (A), guanine (G), thymidine (T), and cytosine (C). See, e.g., Ex. HH (Illumina

Technical Note, https://www.illumina.com/content/dam/illumina-

marketing/documents/products/techspotlights/cmos-tech-note-770-2013-054.pdf) at 2

(“Thymines are labeled with a green fluorophore, cytosines are labeled with a red fluorophore,

and adenines are labeled with both red and green fluorophores. Guanines are permanently

dark.”); Ex. M at 68 (“Base calling determines a base (A, C, G, or T) for every cluster of a given

tile at a specific cycle.”).

        153.    Thus, the use of the NovaSeq 6000 comprises the first nucleotide, second

nucleotide, third nucleotide and fourth nucleotide are different from each other and comprise

different nucleotide bases selected from adenosine, guanine, thymidine and cytosine.




                                                51
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 52 of 76 PageID #: 1646




                                xi.      “wherein the first wavelength and the second wavelength
                                         are different and”
        154.     Illumina’s “two-channel sequencing” methods, including that used by the

NovaSeq 6000, detect two fluorescent signals (red and green) to determine the identity of the

complementary nucleotides during sequencing.

        155.     In particular, use of the NovaSeq 6000 involves detecting fluorescent emission

over two different wavelength ranges, one for green light and one for red light. See, e.g., Ex. M

at 68 (“Base calling determines a base (A, C, G, or T) for every cluster of a given tile at a

specific cycle. The NovaSeq 6000 Sequencing System uses two-channel sequencing, which

requires only two images to encode the data for four DNA bases, one from the red channel and

one from the green channel.”); see also Ex. HH (Illumina Technical Note,

https://www.illumina.com/content/dam/illumina-

marketing/documents/products/techspotlights/cmos-tech-note-770-2013-054.pdf) at 2. Red light

is detected at different wavelengths than green light. See, e.g., ‘258 patent at col. 22: 43-48 and

col. 23:13-18.

        156.     Thus, use of the NovaSeq 6000 comprises a method wherein the first wavelength

and the second wavelength are different.

                                xii.     “wherein said extending the annealed oligonucleotide
                                         primers at each of the plurality of spatially discrete sites
                                         comprises incorporating one of the first nucleotide, the
                                         second nucleotide, the third nucleotide, or the fourth
                                         nucleotide to the annealed oligonucleotide primers,
                                         thereby producing extended primers at each of the
                                         plurality of spatially discrete sites, and then”
        157.     Each SBS reaction cycle on the NovaSeq 6000 comprises a step of incorporating

one of the first nucleotide, the second nucleotide, the third nucleotide, or the fourth nucleotide to

the annealed oligonucleotide primers, thereby producing extended primers at each of the

plurality of spatially discrete sites.

                                                   52
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 53 of 76 PageID #: 1647




       158.    Illumina’s NovaSeq System Explorer Video depicts the SBS reaction cycle, and

shows a labeled thymine (T) incorporated to the annealed oligonucleotide primer, thereby

producing an extended primer:




Ex. O (annotated with arrow); see also Ex. P at 2:00-2:05.

       159.    The NovaSeq 6000 Sequencing System brochure describes the NovaSeq’s

sequencing method as “detecting single bases as they are incorporated into growing DNA

strands.” Ex. L at 2.

       160.    This nucleotide incorporation process is depicted in the Illumina Sequencing by

Synthesis YouTube video. Ex. GG

(https://www.youtube.com/watch?v=fCd6B5HRaZ8&feature=youtu.be) at 2:15-2:56.

       161.    As described above, Illumina’s NovaSeq System Guide describes the nucleotide

incorporation process which extends the primers at each of the clusters within the NovaSeq flow

cells: “Clusters are generated in the nanowells from which sequencing is then performed.” Ex.

M (NovaSeq 6000 Sequencing System Guide) at 12. The flow cell that has been prepared using

Illumina sample preparation and sequencing kits comprises a plurality of different

polynucleotide templates disposed at a plurality of spatially discrete sites on a surface. The

plurality of different polynucleotide templates are replicated in “clusters,” containing multiple


                                                53
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 54 of 76 PageID #: 1648




copies of the same nucleic acid template, at spatially discrete sites on the flow cell. See Ex. N

(Introduction to Next Generation Sequencing Technology,

https://www.illumina.com/documents/products/illumina_sequencing_introduction.pdf) at 14

(defining “clusters” as “[a] clonal grouping of template DNA bound to the surface of a flow cell .

. . . Each cluster on the flow cell produces a single sequencing read.”).

          162.   Thus, use of the NovaSeq 6000 comprises a method wherein said extending the

annealed oligonucleotide primers at each of the plurality of spatially discrete sites comprises

incorporating one of the first nucleotide, the second nucleotide, the third nucleotide, or the fourth

nucleotide to the annealed oligonucleotide primers, thereby producing extended primers at each

of the plurality of spatially discrete sites.

                                xiii.   “(c)(2) illuminating each of the plurality of the spatially
                                        discrete sites on the nucleic acid array;”
          163.   The NovaSeq 6000 detects incorporation of single bases by detecting the presence

or absence of fluorescent signal(s) that are associated with the identity of the complementary

nucleotide that was incorporated. Ex. M at 68 (“Intensities for each cluster are extracted from

the red and green images and compared against each other, which results in four distinct

populations. Each population corresponds to a base.”). The detected fluorescent signal(s) are

the result of excitation of the fluorescently-labelled nucleotide by illumination with a light

source.

          164.   For example, the NovaSeq System Explorer video depicts excitation of a green

fluorescent label attached to thymines:




                                                  54
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 55 of 76 PageID #: 1649




Ex. O (annotated with arrow); see also Ex. P at 2:00-2:05. In the above example, the thymine

binds preferentially to the adenine, such that the signal(s) detected by the NovaSeq 6000 result in

identification of the thymine that was incorporated and its complementary adenine nucleotide.

        165.    The NovaSeq 6000 illuminates each cluster on the nucleic acid array, as shown in

the NovaSeq System Explorer video:




Ex. O; see also Ex. P at 2:13-2:26.

        166.    Thus, the NovaSeq 6000 comprises a step comprising illuminating each of the

plurality of the spatially discrete sites on the nucleic acid array.

                               xiv.    “(c)(3) measuring the intensity of a fluorescence signal at
                                       the first wavelength and the intensity of a fluorescence
                                       signal at the second wavelength at each of the plurality
                                       of spatially discrete sites to determine which of the first
                                       nucleotide, the second nucleotide the third nucleotide
                                       and the fourth nucleotide is incorporated into the

                                                  55
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 56 of 76 PageID #: 1650




                                     extended primers at each of the plurality of spatially
                                     discrete sites wherein,”
       167.    As explained, the NovaSeq 6000 detects fluorescence over two wavelength

ranges, one for green light and one for red light. On information and belief, measured light

within these two ranges of wavelengths are the two signals detected by the NovaSeq 6000.

       168.    As the NovaSeq System Guide explains:

               Base calling determines a base (A, C, G, or T) for every cluster of
               a given tile at a specific cycle. The NovaSeq 6000 Sequencing
               System uses two-channel sequencing, which requires only two
               images to encode the data for four DNA bases, one from the red
               channel and one from the green channel. A no call is identified
               as N. No calls occur when a cluster does not pass filter,
               registration fails, or a cluster is shifted off the image. Intensities
               for each cluster are extracted from the red and green images and
               compared against each other, which results in four distinct
               populations. Each population corresponds to a base. The base
               calling process determines which population each cluster belongs
               to.

Ex. M at 68 (emphasis added). The NovaSeq System Guide further explains that “[t]he NovaSeq

6000 uses one camera with bidirectional scanning technology to quickly image the flow cell in

two color channels simultaneously.” Id. at 1 (emphasis added).

       169.    Table 22 of the NovaSeq 6000 Sequencing System Guide depicts how the

NovaSeq 6000 determines nucleotide identity based on the red and green channels:




Id. at 68 (Table 22).

       170.    This method of detecting each base by measuring red and green fluorescent

intensity is also depicted in Figure 1 of Illumina’s Technology Spotlight document on Two-

                                                56
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 57 of 76 PageID #: 1651




Channel SBS Sequencing Technology:




Ex. LL (Illumina Technology Spotlight, https://www.well.ox.ac.uk/ogc/wp-

content/uploads/2017/09/techspotlight_two-channel_sbs.pdf) at 1; see also Ex. II (Illumina

webpage on 2-Channel SBS Technology, at https://sapac.illumina.com/science/technology/next-

generation-sequencing/sequencing-technology/2-channel-sbs.html?langsel=/my/) (“two-channel

SBS simplifies nucleotide detection by using two fluorescent dyes and two images to determine

all four base calls”).

        171.    Thus, use of the NovaSeq 6000 comprises measuring the intensity of a

fluorescence signal at the first wavelength and the intensity of a fluorescence signal at the second

wavelength at each of the plurality of spatially discrete sites to determine which of the first

nucleotide, the second nucleotide the third nucleotide and the fourth nucleotide is incorporated

into the extended primers at each of the plurality of spatially discrete sites.

                              xv.     “(c)(3)(i) detecting a fluorescent signal at the first
                                      wavelength and not detecting a fluorescent signal at the
                                      second wavelength at a first portion of the plurality of
                                      spatially discrete sites indicates that the first nucleotide




                                                  57
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 58 of 76 PageID #: 1652




                                     is incorporated into the extended primers at the first
                                     portion of the plurality of spatially discrete sites;”
       172.    Illumina’s “two-channel” sequencing systems, such as the NovaSeq 6000, deduce

the identity of the nucleotide at the detection position of the template strand based on the signal

detected from excitation of the fluorophore bound to the complementary molecule.

       173.    The nucleotides naturally bind in the following sets of complementary

nucleotides: A to T and C to G. This complementarity is integral to the proper functioning of

Illumina’s sequencers, which rely on the tendency for nucleotides to bind specifically and

selectively with their complement. See Ex. N at 4 (“As all four reversible terminator-bound

dNTPs are present during each sequencing cycle, natural competition minimizes incorporation

bias and greatly reduces raw error rates[.]”). Because the nucleotides necessarily bind in

complementary pairs, the determination of the identity of the incorporated nucleotide also results

in the deduction of the complementary nucleotide in the template strand.

       174.    As shown in Table 22 of the NovaSeq 6000 Sequencing System Guide, when the

NovaSeq 6000 detects intensity in the red channel but not the green channel (i.e., the “Red

Channel” is “1 (on)” but the “Green Channel” is “0 (off)”), the base will be identified as “C” for

Cytosine. Ex. M at 68 (Table 22).

       175.    Illumina’s product literature, including application notes, also depict this

detection scheme for cytosines:




                                                 58
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 59 of 76 PageID #: 1653




Ex. HH (Illumina Technical Note, https://www.illumina.com/content/dam/illumina-

marketing/documents/products/techspotlights/cmos-tech-note-770-2013-054.pdf) at 2; see also

Ex. LL (Illumina Technology Spotlight, https://www.well.ox.ac.uk/ogc/wp-

content/uploads/2017/09/techspotlight_two-channel_sbs.pdf) at 1; Ex. II (Illumina webpage on

2-Channel SBS Technology, https://sapac.illumina.com/science/technology/next-generation-

sequencing/sequencing-technology/2-channel-sbs.html?langsel=/my/).

        176.    Thus, use of the NovaSeq 6000 for SBS comprises detecting a fluorescent signal

at the first wavelength and not detecting a fluorescent signal at the second wavelength at a first

portion of the plurality of spatially discrete sites indicates that the first nucleotide is incorporated

into the extended primers at the first portion of the plurality of spatially discrete sites.

                               xvi.    “(c)(3)(ii) detecting a fluorescent signal at the second
                                       wavelength and not detecting a fluorescent signal at the
                                       first wavelength at a second portion of the plurality of
                                       spatially discrete sites indicates that the second
                                       nucleotide is incorporated into the extended primers at
                                       the second portion of the plurality of spatially discrete
                                       sites;”
        177.    As shown in Table 22 of the NovaSeq 6000 Sequencing System Guide, when the

NovaSeq 6000 detects intensity in the green channel but not the red channel (i.e., the “Green



                                                  59
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 60 of 76 PageID #: 1654




Channel” is “1 (on)” but the “Red Channel” is “0 (off)”), the base will be identified as “T” for

thymine. Ex. M at 68 (Table 22); see also Ex. HH (Illumina Technical Note,

https://www.illumina.com/content/dam/illumina-

marketing/documents/products/techspotlights/cmos-tech-note-770-2013-054.pdf) at 2; Ex. LL

(Illumina Technology Spotlight, https://www.well.ox.ac.uk/ogc/wp-

content/uploads/2017/09/techspotlight_two-channel_sbs.pdf) at 1; Ex. II (Illumina webpage on

2-Channel SBS Technology, at https://sapac.illumina.com/science/technology/next-generation-

sequencing/sequencing-technology/2-channel-sbs.html?langsel=/my/).

        178.    Thus, use of the NovaSeq 6000 for SBS comprises a step wherein detecting a

fluorescent signal at the second wavelength and not detecting a fluorescent signal at the first

wavelength at a second portion of the plurality of spatially discrete sites indicates that the second

nucleotide is incorporated into the extended primers at the second portion of the plurality of

spatially discrete sites.

                              xvii.   “(c)(3)(iii) detecting a fluorescent signal at the first
                                      wavelength and detecting a fluorescent signal at the
                                      second wavelength at a third portion of the plurality of
                                      spatially discrete sites indicate that the third nucleotide
                                      is incorporated into the extended primers at the third
                                      portion of the plurality of spatially discrete sites, and”
        179.    As shown in Table 22 of the NovaSeq 6000 Sequencing System Guide, when the

NovaSeq 6000 detects intensity in both the red and green channels (i.e., both the “Red Channel”

and “Green Channel” are “1 (on)”), the base will be identified as “A” for Adenine. Ex. M at 68

(Table 22); see also Ex. HH (Ilumina Techical Note,

https://www.illumina.com/content/dam/illumina-

marketing/documents/products/techspotlights/cmos-tech-note-770-2013-054.pdf) at 2; Ex. LL

(Illumina Technical Spotlight, https://www.well.ox.ac.uk/ogc/wp-



                                                 60
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 61 of 76 PageID #: 1655




content/uploads/2017/09/techspotlight_two-channel_sbs.pdf) at 1; Ex. II (Illumina webpage on

2-Channel SBS Technology, at https://sapac.illumina.com/science/technology/next-generation-

sequencing/sequencing-technology/2-channel-sbs.html?langsel=/my/).

        180.    Thus, use of the NovaSeq 6000 for SBS comprises a step wherein detecting a

fluorescent signal at the first wavelength and detecting a fluorescent signal at the second

wavelength at a third portion of the plurality of spatially discrete sites indicate that the third

nucleotide is incorporated into the extended primers at the third portion of the plurality of

spatially discrete sites.

                               xviii. “(c)(3)(iv) not detecting a fluorescent signal at either the
                                      first wavelength or the second wavelength at fourth
                                      portion of the plurality of spatially discrete sites
                                      indicates that the fourth nucleotide is incorporated into
                                      the extended primers at the fourth portion of the
                                      plurality of spatially discrete sites;”
        181.    As shown in Table 22 of the NovaSeq 6000 Sequencing System Guide, when the

NovaSeq 6000 detects no intensity in either the red or green channels (i.e., both the “Green

Channel” and the “Green Channel” are “0 (off)”), the base will be identified as “G” for guanine.

Ex. M at 68 (Table 22); see also Ex. HH (Illumina Technical Note,

https://www.illumina.com/content/dam/illumina-

marketing/documents/products/techspotlights/cmos-tech-note-770-2013-054.pdf) at 2; Ex. LL

(Illumina Technology Spotlight, https://www.well.ox.ac.uk/ogc/wp-

content/uploads/2017/09/techspotlight_two-channel_sbs.pdf) at 1; Ex. II (Illumina webpage on

2-Channel SBS Technology, at https://sapac.illumina.com/science/technology/next-generation-

sequencing/sequencing-technology/2-channel-sbs.html?langsel=/my/).

        182.    Thus, use of the NovaSeq 6000 for SBS comprises a step wherein not detecting a

fluorescent signal at either the first wavelength or the second wavelength at fourth portion of the



                                                  61
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 62 of 76 PageID #: 1656




plurality of spatially discrete sites indicates that the fourth nucleotide is incorporated into the

extended primers at the fourth portion of the plurality of spatially discrete sites.

                               xix.    “(d) after step (c), carrying out multiple cycles of the
                                       sequencing-by-extension reaction, wherein each cycle of
                                       the multiple cycles of the sequencing-by-extension
                                       reaction is performed by contacting the plurality of
                                       spatially discrete sites on the nucleic acid array with the
                                       pool of nucleotides, thereby determining the nucleotide
                                       sequences from the plurality of different polynucleotide
                                       templates.”
       183.    Illumina has described how the NovaSeq 6000 “relies on proven Illumina

sequencing by synthesis (SBS) chemistry” and sequences “billions of DNA fragments [by]

detecting single bases as they are incorporated into growing DNA strands.” Ex. L at 2.

       184.    As shown in the NovaSeq System Explorer Video, each cycle of the multiple

cycles of the sequencing-by-extension reaction is performed by contacting the plurality of

spatially discrete sites on the nucleic acid array with the pool of nucleotides:




Ex. O (Excerpts of NovaSeq System Explorer Video,

https://www.illumina.com/systems/sequencing-platforms/novaseq/system-explorer.html); see

also Ex. P (NovaSeq VR| Experience a Leap Forward in Technology Video,

https://www.illumina.com/company/video-hub/68oY5APcfJM.html) at 2:00-2:10; Ex. N at 4

(“As all four reversible terminator-bound dNTPs are present during each sequencing cycle,

                                                  62
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 63 of 76 PageID #: 1657




natural competition minimizes incorporation bias and greatly reduces raw error rates[.]”).

       185.    Illumina’s NovaSeq System Explorer Video depicts multiple cycles of SBS

reactions being used to determine the identity of nucleotides on a plurality of single-stranded

nucleotide templates:




Ex. O; see also Ex. P at 2:05-2:08.

       186.    This same iterative process to determine the nucleotide sequences from the

plurality of different polynucleotide templates on the array is depicted in the Illumina

Sequencing by Synthesis YouTube video. Ex. GG

(https://www.youtube.com/watch?v=fCd6B5HRaZ8&feature=youtu.be) at 2:15-2:26 (“With

each cycle, fluorescently tagged nucleotides compete for addition to the growing chain”), 2:26-

3:09 (describing repeated cycles of sequencing-by-synthesis).

       187.    Thus, use of the NovaSeq 6000 comprises carrying out multiple cycles of the


                                                63
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 64 of 76 PageID #: 1658




sequencing-by-extension reaction, wherein each cycle of the multiple cycles of the sequencing-

by-extension reaction is performed by contacting the plurality of spatially discrete sites on the

nucleic acid array with the pool of nucleotides, thereby determining the nucleotide sequences

from the plurality of different polynucleotide templates.

                       b.      Infringement of Claim 2 of the ’473 Patent

       188.    Claim 2 of the ’473 patent recites: “The method of claim 1, wherein the fourth

nucleotide is dGTP.”

       189.    Illumina’s “two-channel” sequencing systems, such as the NovaSeq 6000, use

dGTP, or deoxyguanosine triphosphate, which is a type of deoxyribose nucleoside triphosphate

(dNTP). See Ex. HH (Illumina Technical Note,

https://www.illumina.com/content/dam/illumina-

marketing/documents/products/techspotlights/cmos-tech-note-770-2013-054.pdf) at 2. The G is

“permanently dark,” meaning it has no fluorescent dye.

       190.    Thus, use of the NovaSeq 6000 comprises performing a sequencing method

wherein the fourth nucleotide is dGTP.

                       c.      Infringement of Claim 3 of the ’473 Patent

       191.    Claim 3 of the ’473 patent recites: “The method of claim 1 wherein the plurality

of different polynucleotide templates disposed at the plurality of spatially discrete sites are

amplicons that comprise adaptor arms.”

       192.    The NovaSeq 6000 Sequencing System brochure states that “[t]he NovaSeq 6000

System is compatible with various Illumina library preparation kits, supporting a wide range of

methods, from expression profiling to WGS and beyond.” Ex. L at 2.

       193.    Table 2 of the NovaSeq 6000 brochure identifies Illumina sample preparation kits



                                                 64
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 65 of 76 PageID #: 1659




that are available for common sequencing methods:




Ex. L at 3.

       194.    By way of example only, Table 2 of the NovaSeq 6000 Brochure suggests using

Illumina’s “TruSeq DNA PCR-Free” and “Nextera DNA Flex” sample preparation kits for

“whole-genome sequencing.” The Brochure further states that for these sample preparation kits,

“An Illumina Qualified Method is available.” Ex. L at 3. The use of these and all other sample

preparation kits in combination with the NovaSeq 6000 appends adaptors to sample DNA and

therefore results in cluster generation of nucleic acid templates comprising adapters.

       195.    The “Illumina Sequencing Technology” video states that “[t]here are a number of

different ways to prepare samples. All preparation methods add adaptors to the ends of the

DNA fragments.” Ex. Y (Excerpts of Illumina Sequencing by Synthesis Video,

                                                65
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 66 of 76 PageID #: 1660




https://www.illumina.com/company/video-hub/fCd6B5HRaZ8.html) at 0:22-0:34:




As shown, the use of Illumina sample preparation kits (such as the TruSeq DNA PCR-Free and

Nextera DNA Flex sample preparation kits) results in single-stranded nucleic acid templates that

comprise adaptor on each end of the template.

        196.   The nucleic acid templates, together with their adaptors, are next replicated in

“clusters,” containing multiple copies of the same nucleic acid template, at spatially discrete sites

on the flow cell. See, e.g., Ex. N (Introduction to Next Generation Sequencing Technology,

https://www.illumina.com/documents/products/illumina_sequencing_introduction.pdf) (defining

“clusters” as “[a] clonal grouping of template DNA bound to the surface of a flow cell”) at 14; Ex.

O (Excerpts of NovaSeq System Explorer Video, https://www.illumina.com/systems/sequencing-

platforms/novaseq/system-explorer.html); Ex. P (NovaSeq VR| Experience a Leap Forward in

Technology Video, https://www.illumina.com/company/video-hub/68oY5APcfJM.html) at 1:30-

2:00.


        197.   After the single-stranded DNA derived from the sample anneals to the surface-

bound oligonucleotide, a polymerase generates the surface-bound template strand. Ex. O; see

also Ex. P at 1:35-1:40. The sample strand is then dissociated from the template and washed


                                                66
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 67 of 76 PageID #: 1661




away. Id.

       198.    Next, a bridge amplification PCR step generates a second surface-bound strand

that is the reverse-complement of the original template strand. Ex. O; see also Ex. P at 1:40-

1:55. This bridge amplification process is repeated over several cycles, thereby generating two

sets of surface-bound single-stranded DNA molecules (one forward set and one reverse-

complement set). Id. Finally, one of the sets is cleaved and washed away, leaving only the other

set of surface-bound single-stranded DNA and its adaptors (e.g., the forward set). Clusters of

identical nucleic acid templates are generated in this manner, as depicted below.




Ex. GG (Illumina Sequencing by Synthesis Video, https://www.illumina.com/company/video-

hub/fCd6B5HRaZ8.html) at 2:07.

       199.     Thus, use of the NovaSeq 6000 comprises a method wherein the plurality of

different polynucleotide templates disposed at the plurality of spatially discrete sites are

amplicons that comprise adaptor arms.

                       d.      Infringement of Claim 5 of the ‘473 Patent

       200.    Claim 5 of the ’473 Patent recites: “The method of claim 1 wherein the first

nucleotide and the first type of the third nucleotide comprise different fluorescent dyes that emit


                                                 67
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 68 of 76 PageID #: 1662




light detectable at the first wavelength with different intensities and the second nucleotide and

the second type of the third nucleotide comprise different fluorescent dyes that emit light

detectable at the second wavelength with different intensities.”

        201.   On information and belief, as described with respect to claim element 1(c)(1)(iii),

the NovaSeq 6000 comprises the use of dye sets where the emission from each set is detected.

See generally paragraphs 145 to 149, supra. Each dye in each set of dyes have different

intensities as shown with regard to element 1(c)(1(iii) and further evidenced by Fig. 4A in the

258 patent. Further Fig. 4B in the ‘258 patent depicting a plot of detection of the dye sets used in

Fig. 4A is of the same nature as that shown below for the NovaSeq 6000 system indicating that it

too uses two sets of dyes in which the first nucleotide and third nucleotide of the first type use

one dye set where each uses a different dye from the set that emit light detectable at the same

wavelenght but each of which have different intensities and the second nucleotide and third

nucleotide of the second type use a second dye set where each uses a different dye from the set

that emit light detectable at the same wavelength but each of which each have different

intensities.

        202.   The NovaSeq 6000 Sequencing System Guide includes a visualization showing

fluorescence intensities of DNA clusters in the red and green color channels. Each colored spot

corresponds to one of the four nucleotides, as described in the text:




                                                 68
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 69 of 76 PageID #: 1663




Ex. JJ (NovaSeq 6000 Sequencing System Guide,

https://sapac.support.illumina.com/content/dam/illumina-

support/documents/documentation/system_documentation/novaseq/novaseq-6000-system-guide-

1000000019358-12.pdf) at 61.

       203.    This visualization is of the same nature as that in Fig. 4B of the 258 patent that

depicts the use of two dye sets, each set emitting light detectable at different wavelengths and

each dye in each set detectable at the same wavelength having different intensities.

       204.    Thus, on information and belief, the use of the NovaSeq 6000 comprises a method

wherein the first nucleotide and the first type of the third nucleotide comprise different

fluorescent dyes that emit light detectable at the first wavelength with different intensities and

the second nucleotide and the second type of the third nucleotide comprise different fluorescent

dyes that emit light detectable at the second wavelength with different intensities.


                                                 69
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 70 of 76 PageID #: 1664




       B. Indirect Infringement of Claims 1-3 and 5 of the ’473 Patent

       205.    CGI hereby re-alleges and incorporates by reference the allegations contained in

the preceding paragraphs as if fully set forth herein.

       206.    Illumina has and continues to induce infringement by their customers pursuant to

35 U.S.C. § 271(b). Illumina’s customers directly infringe at least claims 1-3 and 5 of the ’473

patent when they use Illumina’s two-channel sequencing systems, in combination with the

recommended Illumina sample preparation and sequencing kits. Illumina actively induces

infringement by its customers by selling the NovaSeq 6000, its sample preparation kits and

sequencing kits for use in a manner that infringes at least claims 1-3 and 5 of the ’473 patent,

instructing its customers to use these products together in an infringing manner and providing

qualification of the infringing methods, and by providing marketing materials, user guides,

technical literature, and bioinformatics software applications to support its customers’ infringing

use.

       207.    On information and belief, Illumina has had knowledge of the ’473 patent and its

infringement thereof since at least June 3, 2020 when its Counsel was informed of its existence

by Counsel for CGI.

       208.    On information and belief, Illumina acted with knowledge that the induced acts

constitute infringement or willful blindness with regards to its customers’ underlying

infringement of the ’473 patent.

       209.    On information and belief, Defendants have and continue to contribute to

infringement by their customers pursuant to 35 U.S.C. § 271(c). Illumina contributes to its

customers’ direct infringement by offering to sell, selling within the United States, or importing

into the United States “two-channel” sequencing systems, sample preparation kits, and



                                                 70
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 71 of 76 PageID #: 1665




sequencing kits that are specially designed and optimized for use in practicing at least claims 1-3

and 5 of the ’473 patent. Illumina sells these products with the specific intent that their

customers use them in a manner that infringes at least claims 1-3 and 5 of the ’473 patent, and

provides qualified methods and instructions directing their customers to perform infringing

methods.

        210.    On information and belief, at least some of these systems and related kits, such as

the sample preparation kits designed for whole genome sequencing on the NovaSeq 6000

system, do not have a substantial non-infringing use with respect to claims 1-3 and 5 of the ’473

patent. Illumina sells these reagent kits to be exclusively compatible with one sequencer series

(e.g., NovaSeq 6000, NextSeq Series, and MiniSeq). These highly specialized products are not

staple articles of commerce; they are specifically designed to be used in a manner that infringes

the ’473 patent. On information and belief, Illumina acted with knowledge that the induced acts

constitute infringement or willful blindness with regards to its customers’ infringement of the

’473 patent.

        211.    On information and belief, Illumina’s infringement of the ’473 patent has been

willful and deliberate since at least the date of the filing of this complaint.

               COUNT II – INFRINGEMENT OF U.S. PATENT NO. 10,662,473

        212.    CGI hereby re-alleges and incorporates by reference the allegations contained in

paragraphs 1 through 25 and 94 through 211 as if fully set forth herein.

        213.    Illumina and its customers have directly infringed and continue to directly

infringe at least claims 1-3 and 5 of the ’473 patent pursuant to 35 U.S.C. § 271(a), literally or

under the doctrine of equivalents, by using “two-channel” sequencing systems (such as the

NovaSeq 6000) in combination with sample preparation kits, and sequencing kits within the



                                                  71
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 72 of 76 PageID #: 1666




United States. Specifically, Illumina has used the accused methods in the United States in

connection with research, development, installation, testing, and qualification activities.

Illumina’s customers have used the accused methods in the United States in connection with at

least DNA sequencing activities.

        214.    On information and belief, Illumina has had knowledge of the ’473 patent since at

least the date of the filing of this complaint.

        215.    On information and belief, with knowledge of the ’473 patent, Illumina has and

will continue to actively induce others to infringe at least claims 1-3 and 5 of the ’473 patent in

violation of 35 U.S.C. §271(b) by, at least, causing, instructing, urging, encouraging, and/or

aiding others to directly infringe at least claims 1-3 and 5 of the ’473 patent by using Illumina’s

“two-channel” sequencing systems, sample preparation kits, and sequencing kits to perform the

claimed methods, as detailed in Paragraphs 94 to 211, above.

        216.    On information and belief, Illumina acted with knowledge that the induced acts

constitute infringement or willful blindness with regards to its customers’ underlying

infringement of the ’473 patent.

        217.    Illumina is liable for contributory infringement of the ’473 patent pursuant to 35

U.S.C. § 271(c). Specifically, Illumina has contributed to the infringement by its customers of

the ’473 patent by selling and offering to sell within the United States “two-channel” sequencing

systems, sample preparation kits, and sequencing kits for practicing the claimed invention of the

’473 patent, including at least the NovaSeq 6000, the NextSeq, and the MiniSeq Systems, as well

as their compatible sample preparation kits and sequencing kits, as described in paragraphs 1

through 25 and 94 through 211, above. The aforementioned products, which are designed,

supplied and supported by Illumina, constitute a material part of the claimed invention of the



                                                  72
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 73 of 76 PageID #: 1667




’473 patent and they are not a staple article or commodity of commerce suitable for substantial

noninfringing use.

         218.   On information and belief, Illumina’s infringement of the ’473 patent has been

willful and deliberate since learning of the ’473 patent and its infringement thereof.

         219.   Illumina’s infringement of the ’473 patent has injured CGI in its business and

property rights. CGI is entitled to recovery of monetary damages for such injuries pursuant to 35

U.S.C. § 284 in an amount to be determined at trial.

         220.   Illumina’s infringement of the ’473 patent has caused irreparable harm to CGI and

will continue to cause such harm unless and until their infringing activities are enjoined by this

Court.

                                          JURY DEMAND

         221.   Plaintiff demands a jury trial on all issues so triable.

                                      PRAYER FOR RELIEF

         A.     A judgment that Illumina has directly and indirectly infringed the ’132 and ’473

patents;

         B.     An order enjoining Illumina and its officers, directors, agents, servants, affiliates,

employees, divisions, branches, subsidiaries, parents, and all others acting in active concert

therewith from further infringement of the ’132 and ’473 patents;

         C.     An award of damages pursuant to 35 U.S.C. § 284, including an award of costs,

and pre- and post-judgment interest;

         D.      A declaration that Defendant’s infringement was willful and deliberate, and an

increase to the award of damages of three times the amount found or assessed by the Court, in

accordance with 35 U.S.C. § 284;



                                                  73
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 74 of 76 PageID #: 1668




       E.      A declaration that this case is exceptional pursuant to 35 U.S.C. § 285, and an

award of attorneys’ fees and costs; and

       F.      An award of such other and further relief as the Court may deem just and proper.



 Dated: July 1, 2020                                YOUNG CONAWAY STARGATT
                                                     & TAYLOR, LLP
 OF COUNSEL
 David Bilsker                                      /s/ Pilar G. Kraman
 QUINN EMANUEL URQUHART & SULLIVAN                  Adam W. Poff (No. 3990)
 LLP                                                Pilar G. Kraman (No. 5199)
 50 California Street                               Rodney Square
 22nd Floor                                         1000 North King Street
 San Francisco, CA 94111                            Wilmington, DE 19801
 (415) 875-6600                                     (302) 571-6600
 davidbilsker@quinnemanuel.com                      apoff@ycst.com
                                                    pkraman@ycst.com
 Anne S. Toker
 Anastasia M. Fernands                              Attorneys for Plaintiff
 QUINN EMANUEL URQUHART & SULLIVAN                  Complete Genomics, Inc.
 LLP
 51 Madison Avenue
 22nd Floor
 New York, NY 10010
 (212) 849-7000
 annetoker@quinnemanuel.com
 anastasiafernands@quinnemanuel.com




                                               74
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 75 of 76 PageID #: 1669




                               CERTIFICATE OF SERVICE

       I, Pilar G. Kraman, hereby certify that on July 1, 2020, I caused to be electronically

filed a true and correct copy of the foregoing document with the Clerk of the Court using

CM/ECF, which will send notification that such filing is available for viewing and

downloading to the following counsel of record:

Steven J. Balick                                  Edward R. Reines
Andrew C. Mayo                                    Derek C. Walter
ASHBY & GEDDES                                    Christopher S. Lavin
500 Delaware Avenue, 8th Floor                    WEIL, GOTSHAL & MANGES, LLP
P.O. Box 1150                                     201 Redwood Shores Parkway
Wilmington, DE 19899                              Redwood Shores, CA 94065
(302) 654-1888                                    (650) 802-3000
sbalick@ashbygeddes.com                           edward.reines@weil.com
amayo@ashbygeddes.com                             derek.walter@weil.com
                                                  christopher.lavin@weil.com

Melissa Hotze                                     Stephen Bosco
Amanda Do Couto                                   WEIL, GOTSHAL & MANGES, LLP
WEIL, GOTSHAL & MANGES, LLP                       2001 M Street, NW, Suite 600
700 Louisiana, Suite 1700                         Washington, DC 20036
Houston, TX 77002                                 (202) 682-7000
(713) 546-5000                                    stephen.bosco@weil.com
melissa.hotze@weil.com
amanda.docouto@weil.com

Andrew Gesior
WEIL, GOTSHAL & MANGES, LLP
767 Fifth Avenue
New York, NY 10153
(212) 310-8000
andrew.gesior@weil.com

Attorneys for Defendant

       I further certify that on July 1, 2020, I caused a copy of the foregoing document to be

served by e-mail on the above-listed counsel.
Case 1:19-cv-00970-MN Document 58 Filed 07/01/20 Page 76 of 76 PageID #: 1670




Dated: July 1, 2020                   YOUNG CONAWAY STARGATT &
                                      TAYLOR, LLP

                                      /s/ Pilar G. Kraman
                                      Adam W. Poff (No. 3990)
                                      Pilar G. Kraman (No. 5199)
                                      Rodney Square
                                      1000 North King Street
                                      Wilmington, DE 19801
                                      (302) 571-6600
                                      apoff@ycst.com
                                      pkraman@ycst.com

                                      Attorneys for Plaintiff
                                      Complete Genomics, Inc.,
